[ex102gtatintercompanyset001.jpg]
EXECUTION VERSION INTERCOMPANY SETTLEMENT AGREEMENT This Intercompany Settlement
Agreement (the “Intercompany Settlement Agreement”), dated as of July 20, 2015,
is entered into by and among GT Advanced Technologies Limited (“GT Hong Kong”),
a Hong Kong limited liability company, GTAT Corporation (“GTAT Corp.”), a
Delaware corporation, and GT Advanced Equipment Holding LLC (“GT SPE”), a
Delaware limited liability company. GT Hong Kong, GTAT Corp., and GT SPE are
referred to herein each as a “Party” and, collectively, as the “Parties.”
RECITALS WHEREAS, on October 6, 2014 (the “Petition Date”), GTAT Corp., GT Hong
Kong, GT SPE, GT Advanced Technologies, Inc. (“GT Parent”), GT Equipment
Holdings, Inc., Lindbergh Acquisition Corp., GT Sapphire Systems Holding LLC, GT
Advanced Cz LLC, and GT Sapphire Systems Group LLC (collectively, “GTAT” or the
“Debtors”) filed chapter 11 cases (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the District of New Hampshire (the “Bankruptcy Court”);
WHEREAS, GTAT Corp. and GT SPE collectively own more than 2,100 advanced
sapphire furnaces (“ASF Furnaces”), and GT Hong Kong owns approximately 240 ASF
Furnaces; WHEREAS, GT Hong Kong and GTAT Corp. are parties to: (a) that certain
License Agreement, effective as of April 1, 2011, as modified by that certain
Sapphire Transfer Pricing Analysis and Report for Fiscal Year Ended March 31,
2012, issued January 21, 2013 (the “ASF License Agreement”); (b) that certain
Agreement for Sharing Development Costs, effective as of April 11, 2011 (the
“Cost Sharing Agreement”); (c) that certain License Agreement, effective as of
July 5, 2010, as modified by that certain Amendment No. 1 to License Agreement,
effective as of April 3, 2011, and as further modified by that certain
Polysilicon Transfer Pricing Analysis and Report for the Calendar Year Ended
December 31, 2013 (the “Poly/DSS License Agreement”); (d) that certain
Management and Administrative Services Agreement, effective as of July 5, 2010
(the “2010 Services Agreement”); and (e) that certain Management and
Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”); WHEREAS, under the ASF
License Agreement, GTAT Corp. granted GT Hong Kong, among other things, the
exclusive right and license (without reservation of right to GTAT Corp.) to
make, have made, assemble, have assembled, use, sell, and/or import ASF
Furnaces; WHEREAS, under the Cost Sharing Agreement, GTAT Corp. and GT Hong Kong
agreed, among other things, to share the costs of the development of
improvements to the original technology platform licensed under the ASF License
Agreement (such improvements, the “Improvements”), and GTAT Corp. and GT Hong
Kong each received the exclusive right and licenses (without reservation of
right of the other party) to make, use, sell and/or import,



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset002.jpg]
2 copy, display, create derivative works, or otherwise exploit the Improvements
within each party’s respective territory; WHEREAS, under the DSS/Poly License
Agreement, GTAT Corp. granted GT Hong Kong, among other things, a nonexclusive
right and license to make, have made, assemble, have assembled, use, sell,
and/or import directional solidification systems and reactors for the production
of polysilicon in all countries outside of the United States; WHEREAS, under the
2010 Services Agreement and the 2011 Services Agreement (together, the “Services
Agreements”), GTAT Corp. agreed to provide services to GT Hong Kong upon
request, including marketing services, administrative and headquarter services,
commercial services, legal services, and other services as requested; WHEREAS,
following entry into the ASF License Agreement and the Cost Sharing Agreement,
(a) GTAT Corp. shared certain ASF Furnace technology with GT Hong Kong, (b) GTAT
Corp. and GT Hong Kong developed certain Improvements to the ASF Furnace
technology, and (c) GT Hong Kong acquired the exclusive license to sell certain
ASF Furnace technology outside the United States pursuant to the Cost Sharing
Agreement; WHEREAS, GTAT Corp. asserts that (a) it did not provide the most
recent version of 165 kg ASF Furnace technology to GT Hong Kong prior to the
Petition Date and (b) even if it has a legal obligation to provide such
technology to GT Hong Kong, GT Hong Kong must first pay its share of the
development costs for such technology under the Cost Sharing Agreement; WHEREAS,
for GT Hong Kong to acquire rights in the most recent version of the 165 kg
technology, it would have to assume the Cost Sharing Agreement, which, GTAT
Corp. asserts, would require GT Hong Kong to pay GTAT Corp. the associated cure
costs of approximately $126.3 million for its share of the development costs;
WHEREAS, ASF Furnaces that utilize the most recent technology also rely upon the
underlying, earlier technology, in which GT Hong Kong holds the exclusive
licenses outside the United States; WHEREAS, under the current structure of the
ASF License Agreement and the Cost Sharing Agreement, GTAT Corp., GT SPE, and GT
Hong Kong require each other’s cooperation in order to sell any of their ASF
Furnaces outside of the United States; WHEREAS, GTAT Corp. estimates (as of June
1, 2015) that (a) if GT Hong Kong were to assume the Prepetition Intercompany
Agreements, GT Hong Kong would owe to GTAT Corp. aggregate cure costs of
approximately $131.5 million and (b) GT Hong Kong owes to GTAT Corp.
approximately $25.8 million (through Q2 2015) on account of certain intercompany
claims arising after the Petition Date (the “Intercompany Administrative Expense
Claim”); WHEREAS, both GTAT Corp. and GT Hong Kong desire to assume the
Prepetition Intercompany Agreements, as amended, subject to the terms and
conditions in this Intercompany Settlement Agreement; and



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset003.jpg]
3 WHEREAS, following extensive good faith, arm’s-length negotiations among GTAT
Corp., GT SPE, GT Hong Kong, certain unaffiliated holders of notes issued by GT
Parent, and other parties in interest, GTAT Corp., GT SPE, and GT Hong Kong have
agreed to enter into this Intercompany Settlement Agreement, which resolves,
among other things: (a) cure payments due upon assumption of the Prepetition
Intercompany Agreements; (b) administrative and other claims owed by GT Hong
Kong to GTAT Corp.; (c) ongoing performance of the parties under the Prepetition
Intercompany Agreements; (d) intercompany sales of ASF Furnaces by GTAT Corp.
and GT SPE to GT Hong Kong; and (e) allocation and payment of professional fees
incurred in the Chapter 11 Cases. NOW, THEREFORE, in consideration of the mutual
promises hereinafter set forth, the Parties agree as follows: 1. EFFECTIVENESS
1.1 Effectiveness. The effectiveness of this Intercompany Settlement Agreement
and the obligations of the Parties are conditioned upon entry of an order,
substantially in the form attached to the Debtors’ motion, dated July 6, 2015
[Docket No. 1998] (the “Approval Order”), approving, among other things, the
Parties’ entry into this Intercompany Settlement Agreement. The date on which
the Approval Order is entered on the Bankruptcy Court’s docket is referred to
herein as the “Approval Date”. 2. CASH PAYMENT; ISSUANCE OF PRIORITY NOTE 2.1
Cash Payment. In partial satisfaction of the Intercompany Administrative Expense
Claim, within one business day after the Approval Date, GT Hong Kong shall pay
to GTAT Corp. the amount of $10 million in immediately available funds and in
U.S. dollars (the “Cash Payment”). 2.2 Priority Note. In satisfaction of the
remaining Intercompany Administrative Expense Claim (after application of the
Cash Payment), within one business day after the Approval Date, GT Hong Kong
shall issue to GTAT Corp. the Priority Note, substantially in the form attached
hereto as Exhibit A (the “Priority Note”). 2.3 Debenture. Concurrently with the
issuance of the Priority Note and the Contingent Note (as defined below), GT
Hong Kong, GTAT Corp., and GT SPE shall enter into that certain Debenture,
substantially in the form attached hereto as Exhibit B. 3. ASSUMPTION OF
PREPETITION INTERCOMPANY AGREEMENTS; ISSUANCE OF CONTINGENT NOTE 3.1 Assumption
of Prepetition Intercompany Agreements. Subject to entry of the Approval Order
and satisfaction of the cure obligations in accordance with Section 3.2 hereof,
GTAT Corp. and GT Hong Kong shall both assume:



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset004.jpg]
4 (a) the ASF License Agreement, as amended by that certain First Amendment to
the ASF License Agreement, substantially in the form attached hereto as Exhibit
C; (b) the Cost Sharing Agreement, as amended by that certain First Amendment to
the Cost Sharing Agreement, substantially in the form attached hereto as Exhibit
D; (c) the Poly/DSS License Agreement, as amended by that certain Second
Amendment to the Poly/DSS License Agreement, substantially in the form attached
hereto as Exhibit E; (d) the 2010 Services Agreement, as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of July 5, 2010), substantially in the form attached hereto as Exhibit F; and
(e) the 2011 Services Agreement, as amended by that certain First Amendment to
Management and Administrative Services Agreement (Effective as of April 3,
2011), substantially in the form attached hereto as Exhibit G. 3.2 Contingent
Note. To cure the asserted prepetition defaults under the Prepetition
Intercompany Agreements, within one business day after the Approval Date, GT
Hong Kong shall issue to GTAT Corp. the Contingent Note, substantially in the
form attached hereto as Exhibit H (the “Contingent Note”). 3.3 Following payment
in full of the Contingent Note, GT Hong Kong shall resume performance of the
Cost Sharing Agreement and the ASF License Agreement and payment of its share of
costs incurred thereunder in accordance with the terms of the Cost Sharing
Agreement (as amended), the ASF License Agreement (as amended), and the Debtors’
practices prior to the Petition Date. 4. CONTINGENT PAYMENT 4.1 Contingent
Payment. Until the Contingent Note has been paid in full, including all interest
accrued thereupon, upon the sale of an ASF Furnace by GT Hong Kong, GT Hong Kong
will make a payment to GTAT Corp. (a “Contingent Payment”) calculated as
follows: (a) if such ASF Furnace is owned by GT Hong Kong as of the date hereof,
an amount equal to 40% of the sale price of such ASF Furnace; provided, however,
that the amount payable by GT Hong Kong to GTAT Corp. shall not be less than the
applicable Apple Repayment Amount (as defined in that certain Amended and
Restated Adequate Protection and Settlement Agreement, dated as of December 15,
2014 with Apple and Platypus, as approved by the Bankruptcy Court by order dated
December 17, 2015 (the “Apple Settlement Agreement”)); or (b) if such ASF
Furnace is owned by GTAT Corp. or GT SPE as of the date hereof (a “Mesa ASF
Furnace”), an amount equal to the sale price of such ASF Furnace



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset005.jpg]
5 less the sum of: (i) $10,375; (ii) the Mesa ASF Price (as defined in the
Intercompany Sales Agreement); (iii) any selling and installation costs incurred
by GT Hong Kong with respect to such ASF Furnace; and (iv) 5% of the sale price
of such ASF Furnace (which selling and installation costs and 5% shall be
retained by GT Hong Kong). Provided, however, that if GT Hong Kong does not
receive the full sale price for the sale of an ASF Furnace in a single
installment, GT Hong Kong shall pay the Contingent Payment to GTAT Corp. ratably
as and when GT Hong Kong receives each installment of the sale price. For the
avoidance of doubt, GT Hong Kong’s obligation to pay the Contingent Payment to
GTAT Corp. in respect of the sale of a Mesa ASF Furnace is in addition to GT
Hong Kong’s obligations under the Intercompany Sales Agreement (as defined
below). 4.2 Application of Contingent Payment. The Contingent Payment shall be
the sole payment due from GT Hong Kong to GTAT Corp. for the following
obligations and shall be applied in the following order: (a) to the extent the
Contingent Payment is on account of a sale of a Mesa ASF Furnace, the royalty
payment due under the ASF License Agreement; (b) the payable due under the Cost
Sharing Agreement from and after the Approval Date (to be calculated in
accordance with the Cost Sharing Agreement as amended by the First Amendment to
the Cost Sharing Agreement); and (c) the amortization of the Contingent Note.
4.3 Pre-Approval Order Proceeds. Any proceeds that have been received by GT Hong
Kong on account of the sale of ASF Furnaces since the Petition Date but prior to
the Approval Date shall be treated in accordance with this Intercompany
Settlement Agreement as if received following entry of the Approval Order. 4.4
Poly/DSS License Agreement and Services Agreements. From and after entry of the
Approval Order, GT Hong Kong will perform its ongoing obligations to make
payment to GTAT Corp. as and when due for payments contemplated by the Poly/DSS
License Agreement (as amended) and the Services Agreements (as amended). 5.
INTERCOMPANY SALES AGREEMENT 5.1 Concurrently with entry into this Intercompany
Settlement Agreement, GTAT Corp., GT SPE, and GT Hong Kong shall enter into that
certain Intercompany Sales Agreement, substantially in the form attached hereto
as Exhibit I (the “Intercompany Sales Agreement”).



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset006.jpg]
6 6. CHAPTER 11 MATTERS 6.1 Professional Fees. From and after entry of the
Approval Order, GT Hong Kong shall reimburse GTAT Corp. for 15% of the chapter
11 professional fees incurred in these cases, within 3 business days of the
Debtors’ payment thereof to the professionals and notice to GT Hong Kong. For
the avoidance of doubt, except as provided in this Intercompany Settlement
Agreement: (i) GTAT Corp. and GT Hong Kong shall each remain fully responsible
for paying their respective direct and ordinary administrative costs incurred in
their chapter 11 cases; and (ii) following emergence from chapter 11, GTAT Corp.
and GT Hong Kong shall each remain fully responsible for paying their respective
direct and ordinary expenses. 6.2 Chapter 11 Plan. The Parties agree that (i)
the Priority Note will be ascribed the value of the amount outstanding under
such note (including accrued interest) for plan distribution purposes and (ii)
the Parties will not take the position that the Contingent Note should not be
valued for plan distribution purposes. The amounts set forth in this
Intercompany Settlement Agreement shall not be subject to impairment in a plan
of reorganization for GTAT Corp. or GT Hong Kong, except in the case that
substantive consolidation is ordered and then only to the extent that such court
order provides for such impairment; provided, however, for the avoidance of
doubt, that nothing in this Intercompany Settlement Agreement, the Approval
Order, or any of the documents entered into in connection herewith shall prevent
any party from raising any arguments (other than any arguments that the asserted
claims and liabilities resolved by the Intercompany Settlement Agreement should
not have been settled in the amounts set forth in such agreement and its
exhibits) regarding the value of the Contingent Note being other than the face
value of the Contingent Note for plan distribution purposes. Notwithstanding the
amendments to the ASF License Agreement, the Cost Sharing Agreement, the
Poly/DSS License Agreement, the 2010 Service Agreement, and the 2011 Services
Agreement as provided for in Section 3.1 of this Intercompany Settlement
Agreement, for purposes of plan value allocation, such agreements shall be
presumed to be renewed. 6.3 Pledge of Priority Note and Contingent Note. Subject
to entry of the Approval Order and the order approving DIP Financing (as defined
below), GTAT Corp. will pledge the Priority Note and Contingent Note as security
for GTAT Corp.’s obligations under the DIP Financing. “DIP Financing” means the
debtor in possession financing to be provided by certain holders of the 3.00%
Senior Convertible Notes due 2017 and 3.00% Senior Convertible Notes issued by
GT Parent. 7. MISCELLANEOUS 7.1 Apple Repayment Amount. GTAT Corp. will pay the
Apple Repayment Amount (as defined in the Apple Settlement Agreement) for each
ASF Furnace sold by GT Hong Kong, and will benefit from the release of a lien on
a Mesa ASF Furnace (as defined in the Apple Settlement Agreement). GT Hong Kong
shall have no liability to GTAT Corp. for any portion of the Apple Repayment
Amount.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset007.jpg]
7 7.2 Intellectual Property. Attached hereto as Exhibit J is a chart summarizing
the intellectual property of the Debtors with focus on the rights in such
intellectual property of GTAT Corp and/or GT Hong Kong, as the case may be. To
the extent intellectual property owned by either GTAT Corp. or GT Hong Kong (or
their respective subsidiaries) is not subject to a license agreement currently,
and future sales requiring a license become likely, the Parties’ expectation is
that GTAT Corp. and GT Hong Kong will enter into a customary license agreement
on terms mutually satisfactory to GTAT Corp. and GT Hong Kong, with the
reasonable consent of the lenders under the DIP Financing (to the extent
required under the DIP Financing) if there are still outstanding obligations
under the DIP Financing at the time. 7.3 No Third-Party Beneficiaries. This
Intercompany Settlement Agreement is for the sole benefit of the Parties and
their respective successors and assigns and nothing herein, express or implied,
is intended to or shall confer upon any other person any legal or equitable
right, benefit, or remedy of any nature whatsoever. 7.4 No Waiver. The Parties
do not waive or release any claims except to the extent specifically agreed to
in this Intercompany Settlement Agreement, including, but not limited to, any
value received by GTAT Corp. from GT Hong Kong’s subsidiaries. For the avoidance
of doubt, the Parties acknowledge and agree that as of the date hereof, other
than as addressed by this Intercompany Settlement Agreement, there are no
outstanding claims between and among them under the Prepetition Intercompany
Agreements. 7.5 Modifications. No term or provision of this Intercompany
Settlement Agreement may be amended or waived except in writing signed by the
Parties that are to be affected by such amendment or waiver. 7.6 Entire
Agreement. This Intercompany Settlement Agreement (including the exhibits
hereto), constitutes the entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. 7.7 Governing Law; Submission to Jurisdiction. This Intercompany
Settlement Agreement and all of the rights of the Parties arising out of or
related to the transactions that are the subject hereof shall be governed by and
construed in accordance with the laws of the State of New Hampshire, USA. All
actions and proceedings arising out of or relating to this Intercompany
Settlement Agreement shall be heard and determined in the Bankruptcy Court, or
if the Bankruptcy Court no longer has jurisdiction or abstains, then in the
state courts of New Hampshire sitting in Manchester or, to the extent subject
matter jurisdiction exists therefor, the United States District Court for the
District of New Hampshire, and the Parties irrevocably submit to the exclusive
jurisdiction of such courts in respect of any such actions or proceedings.
<Signature Pages to Follow>



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset008.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset009.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset010.jpg]
Exhibits A Priority Note B Debenture C First Amendment to ASF License Agreement
D First Amendment to Cost Sharing Agreement E Second Amendment to Poly/DSS
License Agreement F First Amendment to 2010 Services Agreement G First Amendment
to 2011 Services Agreement H Contingent Note I Intercompany Sales Agreement J
Intellectual Property



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset011.jpg]
Exhibit A Priority Note



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset012.jpg]
EXECUTION VERSION PRIORITY NOTE $22,500,000.00 July 20, 2015 For value received,
GT Advanced Technologies Limited (“GT Hong Kong” or “Maker”), a Hong Kong
limited liability company, hereby promises to pay to GTAT Corporation, a
Delaware corporation (“GTAT Corp.” and, together with any transferee permitted
under the terms hereof, “Holder”), no event later than the Maturity Date (as
defined herein), the principal amount of $22,500,000.00, together with interest
thereon calculated in accordance with the provisions of this promissory note (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Note”). 1. Definitions. 1.1 “2010 Services Agreement” means that certain
Management and Administrative Services Agreement, effective as of July 5, 2010,
between GTAT Corp. and GT Hong Kong, as amended by that certain First Amendment
to Management and Administrative Services Agreement (Effective as of July 5,
2010), dated as of July 20, 2015. 1.2 “2011 Services Agreement” means that
certain Management and Administrative Services Agreement, effective as of April
3, 2011, between GTAT Corp. and GT Hong Kong, as amended by that certain First
Amendment to Management and Administrative Services Agreement (Effective as of
April 3, 2011), dated as of July 20, 2015. 1.3 “ASF Furnaces” means advanced
sapphire furnaces. 1.4 “ASF License Agreement” means that certain License
Agreement, by and between GTAT Corp. and GT Hong Kong, effective as of April 1,
2011, as modified by that certain Sapphire Transfer Pricing Analysis and Report
for the Fiscal Year Ended March 31, 2012, issued January 21, 2013, and as
amended by that certain First Amendment to ASF License Agreement, dated as of
July 20, 2015. 1.5 “Bankruptcy Code” means title 11 of the United States Code,
as in effect from time to time. 1.6 “Business Day” means any day that is not a
Saturday, Sunday, or other day on which banks are authorized or required to
close in the state of New York. 1.7 “Chapter 11 Cases” means the voluntary
chapter 11 bankruptcy cases initiated by GT Advanced Technologies Inc. and its
affiliated debtors in the Court, which are jointly administered under Case No.
14-11916-HJB. 1.8 “Contingent Note” means that certain Contingent Note made by
GT Hong Kong in favor of GTAT Corp. of even date herewith (as amended, restated,
supplemented, or otherwise modified from time to time).



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset013.jpg]
2 1.9 “Cost Sharing Agreement” means that certain Agreement for Sharing
Development Costs, by and between GTAT Corp. and GT Hong Kong, effective as of
April 1, 2011, as amended by that certain First Amendment to Cost Sharing
Agreement, dated as of July 20, 2015. 1.10 “Court” means the United States
Bankruptcy Court for the District of New Hampshire. 1.11 “Debenture” means that
certain Debenture between GT Hong Kong, GTAT Corp., and GT SPE, dated as of July
20, 2015. 1.12 “Debtors” means GT Advanced Technologies Inc. and its affiliated
debtors in the Chapter 11 Cases. 1.13 “DIP Financing” means the debtor in
possession financing to be provided by certain holders of the 3.00% Senior
Convertible Notes due 2017 and 3.00% Senior Convertible Notes issued by GT
Advanced Technologies Inc. 1.14 “Dollars” or “$” means United States dollars.
1.15 “Event of Default” has the meaning set forth in Section 7.1 hereof. 1.16
“GT SPE” means GT Advanced Equipment Holding LLC. 1.17 “Intercompany Settlement
Agreement” means that certain Intercompany Settlement Agreement, dated July 20,
2015, by and among GTAT Corp., GT Hong Kong, and GT SPE. 1.18 “Intercompany
Sales Agreement” means that certain Intercompany Sales Agreement, dated July 20,
2015, by and among GTAT Corp., GT Hong Kong, and GT SPE. 1.19 “Maturity Date”
means the earlier of the (i) date on which an Event of Default occurs and (ii)
date that is two years from the date hereof. 1.20 “Obligations” means all
principal, interest, fees (if any), charges, expenses, attorneys’ fees, and any
other sum chargeable to Maker under this Note. 1.21 “Poly/DSS License Agreement”
means that certain License Agreement, by and between GTAT Corp. and GT Hong
Kong, effective as of July 5, 2010, as amended by that certain Amendment No. 1
to License Agreement, effective as of April 3, 2011, as further modified by that
certain Polysilicon Transfer Pricing Analysis and Report for the Calendar Year
Ended December 31, 2013), and as further amended by that certain First Amendment
to Poly/DSS License Agreement, dated as of July 20, 2015. 1.22 “Priority Note
Collateral” means all of GT Hong Kong’s assets, whether consisting of real,
personal, tangible, or intangible property (including 100% of the outstanding
share of capital stock of any subsidiaries of GT Hong Kong and any and all
intercompany claims



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset014.jpg]
3 and receivables, whether arising prior to the date hereof or thereafter) and,
in each case, the proceeds of any of the foregoing. 2. Interest. The Note shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to 12.5%, to be paid in kind on a monthly basis; provided that any such
interest paid in kind shall accrue and be capitalized and be added to the
aggregate principal balance of this Note in arrears on a monthly basis. 3.
Payment of Principal and Interest on Note. 3.1 Payment on Maturity Date. On the
Maturity Date, Maker shall pay, in cash, the outstanding principal and accrued
interest on this Note. 3.2 No Amortization. This Note shall not amortize prior
to the Maturity Date. 3.3 No Prepayment. This Note may not be voluntarily
prepaid prior to the Maturity Date. 4. Treatment of Note; Set-Off; Taxes. 4.1
The Obligations incurred under this Note shall be treated as allowed
administrative expense claims under sections 503(b) and 507(a)(2) of the
Bankruptcy Code against Maker in the Chapter 11 Cases, which allowed claim shall
not be subject to setoff or recoupment. 4.2 All payments to be made to Holder
under this Note shall be made free and clear of and (save as required by law)
without any deduction for or on account of any tax, withholding, charges,
set-off or counterclaim (except for any income or profit tax). If Maker is
required by law to make a deduction or withholding (except for any income or
profit tax) from any payment made under this Note, then the sum payable by Maker
in respect of which such deduction or withholding is required to be made shall
be increased to the extent necessary to ensure that, after the making of such
deduction or withholding (including any deduction or withholding applicable to
additional sums payable under this Section 4.2), Holder receives and retains
(free from any liability in respect of any such deduction or withholding) a net
sum equal to the sum which it would have received and so retained had no such
deduction or withholding been made or been required to be made. If Maker makes
any payment under this Note in respect of which it is required by law to make
any deduction or withholding (except for any income or profit tax), then it
shall pay the full amount to be deducted or withheld to the relevant taxation or
other authority within the time allowed for such payment under applicable law
and shall deliver to Holder, within thirty (30) calendar days after it has made
such payment to the applicable authority, an original receipt or other
appropriate evidence issued by such authority evidencing the payment to such
authority of all amounts so required to be deducted or withheld from such
payment. 4.3 For the avoidance of doubt, Holder shall have full recourse to
Maker for the outstanding amount of the Obligations.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset015.jpg]
4 5. Covenants 5.1 Total cash disbursements made by GT Hong Kong, excluding,
without duplication, (i) cash expenditures with respect to fully executed
purchase orders that will be accounted for as costs of goods sold when revenue
is recognized, provided, that for cash expenditures beginning on July 1, 2015,
such expenditures related to each fully executed purchase order shall not exceed
the total revenue to be recognized over the life of the applicable fully
executed purchase order (irrespective of any required revenue deferrals), (ii)
payments to GTAT Corp. and any cash withholding taxes related to such payments
that are royalty payments, (iii) costs related directly to the shipping and
installation of sold ASF Furnaces and sold furnace components (including cash
taxes related directly to such shipping and installation), (iv) costs related
directly to seed purchases pursuant to the Seed Agreement (as defined in the
Debtors’ motion, dated March 30, 2015 [Docket No. 1544]), and (v) payments of
certain amounts to Kerry Logistics in accordance with the Stipulation and Agreed
Order entered by the Bankruptcy Court [Docket No. 1668], shall not exceed (a)
$4.5 million in Q3 fiscal year 2015 (commencing July 5, 2015 and ending
September 26, 2015), (b) $3.75 million in Q4 fiscal year 2015 (commencing
September 27, 2015 and ending December 31, 2015), and (c) $2.50 million per
every fiscal quarter thereafter (Q1 fiscal year 2016 commencing January 1, 2016
and ending April 2, 2016 and Q2 fiscal year 2016 commencing April 3, 2016 and
ending July 2, 2016). 5.2 GT Hong Kong shall provide monthly cash reports to
GTAT Corp. with copies to the legal and financial advisors of GTAT Corp., GT
SPE, the lenders under the DIP Financing, and the official committee of
unsecured creditors appointed in the Chapter 11 Cases. 6. Security Interest 6.1
Maker hereby grants to Holder a first priority security interest in the Priority
Note Collateral to secure all of Maker’s Obligations. Maker hereby authorizes
Holder to file financing statements describing the Priority Note Collateral and
to take any and all other steps necessary or advisable to perfect or protect
such security interest. 6.2 To secure all of Maker’ Obligations, Maker also
grants to Holder a floating charge in the Priority Note Collateral, pursuant to
the Debenture; provided, however, that nothing in the Debenture shall be deemed
or interpreted to modify the rights set forth in this Note. 6.3 The security
interest securing this Note shall be (i) senior to the security interest
securing the Contingent Note and (ii) senior to the security interest securing
the Intercompany Sales Agreement. 6.4 Maker agrees to execute any further
documents, and to take any further actions, reasonably requested by Holder to
evidence or perfect the security interests granted under this Article 6, to
maintain the perfection and priority of these security interests, or to
effectuate the rights granted to Holder in this Article 6.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset016.jpg]
5 7. Events of Default. 7.1 Definition. For purposes of this Note, an “Event of
Default” shall be deemed to have occurred if: (a) Maker fails to pay at the
Maturity Date the full amount of principal payment and interest then accrued on
this Note; (b) An Event of Default has occurred under the Contingent Note; (c)
GT Hong Kong is in material breach of any of its obligations under this Note
(other than the failure to pay at the Maturity Date the full amount of principal
and interest then accrued on this Note), the Intercompany Settlement Agreement,
the ASF License Agreement, the Cost Sharing Agreement, the Poly/DSS License
Agreement, the 2010 Services Agreement, or the 2011 Services Agreement, and such
breach is not cured within 10 days after GTAT Corp. provided notice of such
breach to GT Hong Kong; (d) GTAT Corp. and its direct and indirect subsidiaries
organized in the United States have less than $22,500,000 in unrestricted cash;
(e) The Bankruptcy Court enters an order authorizing the sale of all or
substantially all assets of GTAT Corp. at a time when the DIP Financing will not
have been repaid in full on or before consummation of such a sale; or (f) The
Chapter 11 Case of either GTAT Corp. or GT Hong Kong is converted to a case
under chapter 7 of the Bankruptcy Code. 7.2 Consequences of Events of Default.
(a) If an Event of Default has occurred, the aggregate principal amount of this
Note (together with all accrued interest thereon and all other amounts due and
payable with respect thereto) shall become immediately due and payable without
any action on the part of Holder, and Maker shall immediately pay to Holder all
amounts due and payable with respect to this Note. (b) If an Event of Default
has occurred, Holder may pursue any and all remedies available at law
(including, but not limited to, those available under the provisions of the New
York Uniform Commercial Code and those set forth in the Debenture) or in equity
to enforce the security interests granted hereunder by Maker to Holder,
including, without limitation: (i) file suit and obtain judgment and, in
conjunction with any action, seek any ancillary remedies provided by law,
including levy of attachment and garnishment, (ii) demand that Maker make the
Priority Note Collateral available to Holder as it may direct (and Maker hereby
agrees to comply with such demand), and



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset017.jpg]
6 (iii) with or without taking possession, sell, lease, or otherwise dispose of
the Priority Note Collateral at public or private sale in accordance with the
New York Uniform Commercial Code, which remedies may be pursued separately,
successively, or simultaneously. (c) Holder shall also have any other rights
that Holder may have been afforded under any contract or agreement at any time
and any other rights that Holder may have pursuant to applicable law. (d) Maker
hereby waives diligence, presentment, protest and demand, and notice of protest
and demand, dishonor, and nonpayment of this Note, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time and that
Holder hereof may accept security for this Note or release security for this
Note, all without in any way affecting the liability of Maker hereunder. (e) The
rights and remedies of Holder under this Note are cumulative. Holder shall have
all other rights and remedies not inconsistent herewith as provided under the
New York Uniform Commercial Code, by law, or in equity. No exercise by Holder of
one right or remedy shall be deemed an election, and no waiver by Holder of any
Event of Default shall be deemed a continuing waiver. No delay by Holder shall
constitute a waiver, election, or acquiescence by it. 8. Attorney’s Fees. Maker
agrees to pay or reimburse upon demand Holder for all of its reasonable
out-of-pocket costs and expenses (including reasonable attorney’s fees) incurred
in connection with the enforcement of Maker’s Obligations or the exercise of any
rights or remedies hereunder or under applicable law, including, without
limitation, the exercise of rights and remedies with respect to the Priority
Note Collateral. 9. Amendment and Waiver. Except as otherwise expressly provided
herein, the provisions of this Note may be amended and Maker may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, if Maker has obtained the written consent of Holder of this Note. 10.
Assignment and Transfer. Holder may assign at any time (or grant a participation
interest at any time in) this Note to any of its affiliates, any financial
institutions, or any other person (including upon enforcement of rights by any
secured creditor of the Holder), in which event, the assignee shall have, to the
extent of such assignment, the same rights and benefits as it would if it were
Holder, except as otherwise provided by the terms of such assignment or
participation. 11. Cancellation. After all principal and accrued interest at any
time owed on this Note has been paid in full, this Note shall be surrendered to
Maker for cancellation and shall not be reissued. 12. Payments. All payments to
be made to Holder shall be made in the lawful money of the United States of
America in immediately available funds.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset018.jpg]
7 13. Place of Payment. Payments of principal and interest shall be delivered to
Holder at such address as is specified by prior written notice by Holder. 14.
Governing Law. All questions concerning the construction, validity, and
interpretation of this Note will be governed by and construed in accordance with
the domestic laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. 15. Loss, Theft, Destruction, or
Mutilation of Note. Upon receipt by Maker of evidence reasonably satisfactory to
Maker of the loss, theft, destruction or mutilation of this Note, and, in case
of loss, theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to Maker or, in case of mutilation, upon surrendering this Note for
cancellation, and upon reimbursement to Maker of all reasonable expenses
incidental thereto, Maker will make and deliver a new note of like tenor in lieu
of this Note. Any note made and delivered in accordance with the provisions of
this paragraph shall be dated as of the date hereof. 16. Waiver of Presentment,
Demand, and Dishonor. Maker hereby waives presentment for payment, protest,
demand, notice of protest, notice of nonpayment, and diligence with respect to
this Note, and waives and renounces all rights to the benefits of any statute of
limitations or any moratorium, appraisement, exemption, or homestead now
provided or that hereafter may be provided by any federal or applicable state
statute, including, but not limited to, exemptions provided by or allowed under
the Bankruptcy Code, both as to itself and as to all of its property, whether
real or personal, against the enforcement and collection of the obligations
evidenced by this Note and any and all extensions, renewals, and modifications
hereof. 17. Usury Laws. It is the intention of the Maker and Holder to conform
strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter constructed by the courts having jurisdiction over such
matters. If the maturity of this Note is accelerated by reason of an Event of
Default or otherwise, then earned interest may never include more than the
maximum amount permitted by law, computed from the date hereof until payment,
and any interest in excess of the maximum amount permitted by law shall be
canceled automatically and, if theretofore paid, shall, at the option of Holder,
either be rebated to Maker or credited on the principal amount of this Note, or
if this Note has been paid, then the excess shall be rebated to Maker. The
aggregate amount of all interest (whether designated as interest, service
charges, points, or otherwise) contracted for, chargeable, or receivable under
this Note shall under no circumstances exceed the maximum legal rate upon the
unpaid principal balance of this Note remaining unpaid from time to time. If
such interest does exceed the maximum legal rate, it shall be deemed a mistake
and such excess shall be canceled automatically and, if theretofore paid,
rebated to Maker or credited on the principal amount of this Note, or if this
Note has been repaid, then such excess shall be rebated to Maker. 18. Waiver of
Jury Trial; Consent to Jurisdiction. Maker (and, by virtue of its acceptance
hereof, Holder) hereby irrevocably waive all right to trial by jury in any
litigation, action, proceeding, cross-claim, or counterclaim in any court
(whether based on contract, tort, or



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset019.jpg]
8 otherwise) arising out of, relating to, or in connection with (a) this Note or
the validity, performance, interpretation, collection, or enforcement hereof or
(b) the actions of such party in the negotiation, authorization, execution,
delivery, administration, performance, or enforcement hereof. Maker (and, by
virtue of its acceptance hereof, Holder) further hereby waive any right of
offset or right to interpose any counterclaim in any such action, except for
compulsory counterclaims. All actions and proceedings arising out of or relating
to this Agreement shall be heard and determined in the Bankruptcy Court, or if
the Bankruptcy Court no longer has jurisdiction or abstains, then in the state
courts of New York sitting in New York City in the Borough of Manhattan or, to
the extent subject matter jurisdiction exists therefor, the United States
District Court for the Southern District of New York, and the Maker and Holder
irrevocably submit to the exclusive jurisdiction of such courts in respect of
any such actions or proceedings. [Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset020.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset021.jpg]
Exhibit B Debenture



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset022.jpg]
EXECUTION VERSION DATED JULY 20, 2015 GT ADVANCED TECHNOLOGIES LIMITED AS
COMPANY GTAT CORPORATION AS PRIORITY CHARGEE GTAT CORPORATION AS CONTINGENT
CHARGEE AND GTAT CORPORATION AND GTAT ADVANCED EQUIPMENT HOLDING LLC AS
INTERCOMPANY SALES CHARGEES DEBENTURE



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset023.jpg]
CONTENTS Clause Page 1.  Definitions and Interpretation
........................................................................................
1  2.  Covenant to Pay
.............................................................................................................
5  3.  Priority Note Floating Charge
........................................................................................
6  4.  Contingent Note Floating Charge
..................................................................................
6  5.  Intercompany Sales Floating Charges
........................................................................... 6 
6.  Crystallisation of Floating Charge
.................................................................................
6  7.  Perfection of Security
....................................................................................................
7  8.  Further Assurance
..........................................................................................................
8  9.  Negative Pledge and Disposals
......................................................................................
8  10.  General Undertakings
....................................................................................................
8  11.  Enforcement of Security
................................................................................................
9  12.  Powers of
Sale................................................................................................................
9  13.  Appointment of Receiver or Administrator
................................................................. 10  14. 
Powers of Receiver
......................................................................................................
11  15.  Priority and Application of Monies
.............................................................................
14  16.  Receipt and Protection of Purchasers
.......................................................................... 15 
17.  Power of Attorney
........................................................................................................
16  18.  Representations
............................................................................................................
16  19.  Effectiveness of Security
.............................................................................................
17  20.  Release of Security
......................................................................................................
19  21.  Subsequent and Prior Security Interests
...................................................................... 22  22. 
Currency Conversion
...................................................................................................
22  23.  Stamp taxes
..................................................................................................................
22  24.  Discretion and Delegation
............................................................................................
22  25.  Set-off
..........................................................................................................................
23  26.  Changes to Parties
........................................................................................................
23  27.  Amendments and Waivers
...........................................................................................
24  28.  Third Party Rights
........................................................................................................
24  29.  Counterparts
.................................................................................................................
24  30.  Governing Law
............................................................................................................
24  31.  Jurisdiction
...................................................................................................................
24 



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset024.jpg]
- 1 - THIS DEBENTURE is made on July 20, 2015 BY: (1) GT ADVANCED TECHNOLOGIES
LIMITED, a private company limited by shares incorporated in Hong Kong with
company registration number 1371858 whose registered office is at 13/F, Tower 2,
The Gateway, Harbour City, 25 Canton Road, Twimshatsui, Kowloon, Hong Kong (the
"Company"); (2) GTAT CORPORATION, a Delaware corporation, in its capacity as
chargee under the Priority Note (as defined below) (the "Priority Chargee",
which expression shall include its successors, assigns and transferees); (3)
GTAT CORPORATION, a Delaware corporation, in its capacity as chargee under the
Contingent Note (as defined below) (the "Contingent Chargee", which expression
shall include its successors, assigns and transferees); (4) GTAT CORPORATION, a
Delaware corporation, in its capacity as chargee under the Intercompany Sales
Agreement (as defined below) ("GTAT" or an "Intercompany Sales Chargee", which
expression shall include its successors, assigns and transferees); and (5) GTAT
ADVANCED EQUIPMENT HOLDING LLC as chargee under the Intercompany Sales Agreement
(as defined below) ("GTE" or an "Intercompany Sales Chargee", which expression
shall include its successors, assigns and transferees and together with GTAT
Corporation in its capacity as Intercompany Sales Chargee, the "Intercompany
Sales Chargees" and together with the Priority Chargee and the Contingent
Chargee, the "Chargees”). NOW THIS DEBENTURE WITNESSES as follows: 1.
DEFINITIONS AND INTERPRETATION 1.1 Definitions Unless otherwise defined in this
Debenture or unless the context otherwise requires, terms and expressions
defined in or construed for the purposes of the Intercompany Sales Agreement
shall bear the same meanings when used herein. In addition: "Accounts” has the
meaning given to that term in the Intercompany Sales Agreement. "ASF Furnaces”
has the meaning given to that term in the Intercompany Sales Agreement. "ASF
Furnace Sales" has the meaning given to that term in the Contingent Note.
"Charged ASF Proceeds" means: (i) 100 per cent. of the amount of proceeds from
ASF Furnace Sales received by the Company and owed to GTAT Corporation pursuant
to the terms of the Intercompany Settlement Agreement;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset025.jpg]
- 2 - (ii) 100 per cent. of the amount of proceeds from ASF Furnace Sales
received by the Company and owed to GTE pursuant to the terms of the
Intercompany Settlement Agreement; and (iii) 50 per cent. of the amount of
proceeds from ASF Furnace Sales retained by the Company, provided that an
aggregate amount in respect of (i), (ii) and (iii) above equal to US$10,000,000
shall not constitute Charged ASF Proceeds and shall not be subject to the
Security constituted by this Debenture. "Charged Property" means all the assets
and undertaking of the Company (including without limitation the Charged ASF
Proceeds, the GTAT Collateral, and the GTE Collateral) which from time to time
are the subject of the Security created or expressed to be created in favour of
the Chargees by or pursuant to this Debenture. "Collateral Rights" means all
rights, powers and remedies of the Chargees provided by or pursuant to this
Debenture or by law. "Company Chapter 11 Case" means the Chapter 11 case of the
Company pending in the United States Bankruptcy Court for the District of New
Hampshire (Case No. 14- 11920-HJB). "Contingent Note" means the US$130,000,000
note dated on or about the date of this Debenture and issued by the Company in
favour of the Contingent Chargee. "Contingent Note Floating Charge" has the
meaning given to that term in Clause 4.1 (Subject to the Existing Account
Charge, the Company hereby charges as beneficial owner in favour of the
Contingent Chargee as security for the payment and discharge of the Secured
Obligations, by way of floating charge, the Charged ASF Proceeds and all Related
Rights in relation thereto (the "Contingent Note Floating Charge").). "Event of
Default" has, in respect of each Secured Document, the meaning given to it in
that Secured Document. "Existing Account Charge" means the charge over account
dated 6 November 2013 and made between the Company as chargor and the Existing
Chargee. "Existing Chargee" means Bank of America, National Association. "GTAT
Collateral" means: (a) all present and future Accounts of the Company in any way
related to Intercompany Sales of ASF Furnaces by GTAT to the Company, or to
which the proceeds of any such Intercompany Sales are at any time credited; (b)
all present and future Letter-of-Credit Rights of the Company in any way related
to ASF Furnaces that are or were the subject of Intercompany Sales by GTAT to
the Company;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset026.jpg]
- 3 - (c) all present and future rights of the Company in and to Supporting
Obligations (including guarantees and Letter-of-Credit Rights) in any way
related to ASF Furnaces that are or were the subject of Intercompany Sales made
by GTAT to the Company; (d) all present and future rights and remedies
(including without limitation any rights of reclamation, replevin or recovery,
any mechanic’s liens or other liens, any rights of set-off and all other rights
or remedies) of the Company, in each case, in any way related to ASF Furnaces
that are or were the subject of Intercompany Sales made by GTAT to the Company;
(e) all present and future rights of the Company in any deposits in relation to
ASF Furnaces that were the subject of Intercompany Sales made by GTAT to the
Company; and (f) all present and future rights of the Company in respect of
returned goods arising in relation to ASF Furnaces that are or were the subject
of Intercompany Sales made by GTAT to the Company. "GTE Collateral" means: (a)
all present and future Accounts of the Company in any way related to
Intercompany Sales of ASF Furnaces by GTE to the Company, or to which the
proceeds of any such Intercompany Sales are at any time credited; (b) all
present and future Letter-of-Credit Rights of the Company in any way related to
ASF Furnaces that are or were the subject of Intercompany Sales by GTE to the
Company; (c) all present and future rights of the Company in and to Supporting
Obligations (including guarantees and Letter-of-Credit Rights) in any way
related to ASF Furnaces that are or were the subject of Intercompany Sales made
by GTE to the Company; (d) all present and future rights and remedies (including
without limitation any rights of reclamation, replevin or recovery, any
mechanic’s liens or other liens, any rights of set-off and all other rights or
remedies) of the Company, in each case, in any way related to ASF Furnaces that
are or were the subject of Intercompany Sales made by GTE to the Company; (e)
all present and future rights of the Company in any deposits in relation to ASF
Furnaces that were the subject of Intercompany Sales made by GTE to the Company;
(f) all present and future rights of the Company in respect of returned goods
arising in relation to ASF Furnaces that are or were the subject of Intercompany
Sales made by GTE to the Company. "Hong Kong" means the Hong Kong Special
Administrative Region of the People's Republic of China.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset027.jpg]
- 4 - "Intercompany Sales" has the meaning given to that term in the
Intercompany Sales Agreement. "Intercompany Sales Agreement" means the
intercompany sales agreement dated on or about the date of this Debenture and
made between the Company and the Intercompany Sales Chargees. "Intercompany
Sales Floating Charges" has the meaning given to that term in Clause 5.1 (5.1).
"Letter-of-Credit Rights" has the meaning given to that term in the Intercompany
Sales Agreement. "Priority Note" means the US$22,500,000 note dated on or about
the date of this Debenture and issued by the Company in favour of the Priority
Chargee. "Priority Note Floating Charge" has the meaning given to that term in
Clause 3 (Priority Note Floating Charge). "Receiver" means a receiver or
receiver and manager or an administrative receiver of the whole or any part of
the Charged Property and that term will include any appointee made under a joint
and/or several appointment. "Related Rights" means, in relation to any asset:
(a) the proceeds of sale of any part of that asset; (b) all rights under any
licence, agreement for sale, lease or other disposal in respect of that asset;
(c) all rights, powers, benefits, claims, contracts, warranties, remedies,
security, guarantees, indemnities or covenants for title in respect of that
asset; (d) any moneys and proceeds paid or payable in respect of that asset; and
(e) (in the case where such asset comprises any share, equity interest or other
security) all dividends, distributions, interest and monies payable in respect
thereof and any rights, assets, shares and/or securities deriving therefrom or
accruing thereto whether by way of redemption, bonus, preference, option,
substitution, conversion, compensation or otherwise. "Secured Documents" means
each of the Priority Note, the Contingent Note and the Intercompany Sales
Agreement. "Secured Obligations" means all present and future obligations and
liabilities (whether actual or contingent and owed in any capacity whatsoever)
of the Company to each Chargee under each Secured Document. "Security" means a
mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset028.jpg]
- 5 - "Supporting Obligations" has the meaning given to that term in the
Intercompany Sales Agreement. "US$" means U.S. Dollars, the lawful currency of
the United States of America. 1.2 Construction In this Debenture: 1.2.1 any
reference to: (a) the "Company", the "Priority Chargee", the "Contingent
Chargee", any "Intercompany Sales Chargee", any "Chargee" or any other person
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees to, or of, its rights and/or obligations under the
Secured Documents or this Debenture; (b) a "Secured Document" or any other
agreement or instrument is a reference to that Secured Document or other
agreement or instrument as amended, novated, supplemented, extended or restated;
(c) a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);
(d) a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation; (e) a provision
of law is a reference to that provision as amended or re- enacted; and (f) a
time of day is a reference to Hong Kong time; and 1.2.2 save where the context
otherwise requires, references in this Debenture to any Clause or Schedule shall
be to a clause or schedule contained in this Debenture. 2. COVENANT TO PAY The
Company hereby covenants with each Chargee that it shall on demand of any
Chargee discharge all Secured Obligations on their due date in accordance with
their terms provided that neither such covenant nor the Security constituted by
this Debenture shall extend to or include any liability or sum that would, but
for this proviso, cause such covenant or security to be unlawful or prohibited
by any applicable law.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset029.jpg]
- 6 - 3. PRIORITY NOTE FLOATING CHARGE Subject to the Existing Account Charge,
the Company hereby charges as beneficial owner in favour of the Priority Chargee
as security for the payment and discharge of the Secured Obligations, by way of
first floating charge, all present and future assets (including without
limitation any real, personal, tangible or intangible property and any and all
intercompany claims and receivables) and undertaking of the Company and all
Related Rights in relation thereto (the "Priority Note Floating Charge"). 4.
CONTINGENT NOTE FLOATING CHARGE 4.1 Subject to the Existing Account Charge, the
Company hereby charges as beneficial owner in favour of the Contingent Chargee
as security for the payment and discharge of the Secured Obligations, by way of
floating charge, the Charged ASF Proceeds and all Related Rights in relation
thereto (the "Contingent Note Floating Charge"). 4.2 The Contingent Note
Floating Charge shall be deferred in point of priority to the Priority Note
Floating Charge. 5. INTERCOMPANY SALES FLOATING CHARGES 5.1 Subject to the
Existing Account Charge, the Company hereby charges as beneficial owner in
favour of: 5.1.1 GTAT, as security for the payment and discharge of the Secured
Obligations, by way of floating charge, the GTAT Collateral; and 5.1.2 GTE, as
security for the payment and discharge of the Secured Obligations, by way of
floating charge, the GTE Collateral, and (in each case) all Related Rights in
relation thereto (the "Intercompany Sales Floating Charges"). 5.2 The
Intercompany Sales Floating Charges shall be deferred in point of priority to
(i) the Priority Note Floating Charge and (ii) the Contingent Note Floating
Charge. 6. CRYSTALLISATION OF FLOATING CHARGE 6.1 Crystallisation: By Notice
Each Chargee may at any time by notice in writing to the Company convert any
floating charge created under this Debenture with immediate effect into a fixed
charge as regards any property or assets specified in the notice if: 6.1.1 an
Event of Default has occurred and is continuing under the applicable Secured
Document; or 6.1.2 such Chargee reasonably considers that any of the Charged
Property may be in jeopardy or in danger of being seized or sold pursuant to any
form of legal process; or



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset030.jpg]
- 7 - 6.1.3 such Chargee reasonably considers that it is desirable in order to
protect the priority of the Security constituted by this Debenture. 6.2
Crystallisation: Automatic Notwithstanding Clause 6.1 (Crystallisation: By
Notice) and without prejudice to any law which may have a similar effect, any
floating charge created by this Debenture will automatically be converted
(without notice) with immediate effect into a fixed charge as regards all the
assets subject to the floating charge if: 6.2.1 the Company creates or attempts
to create any Security (other than Security that is permitted under this
Debenture or any Secured Document) over any of the Charged Property; or 6.2.2
any person levies or attempts to levy any distress, execution or other process
against any of the Charged Property; or 6.2.3 a petition is presented for the
compulsory winding-up of the Company; or 6.2.4 a meeting is convened for the
passing of a resolution for the voluntary winding-up of the Company; or 6.2.5 an
application is presented or made for a warrant of execution, writ of fieri
facias, garnishee order or charging order in respect of any of the assets of the
Company; or 6.2.6 a resolution is passed or an order is made for the winding-up,
dissolution, administration or re-organisation of the Company or any provisional
liquidator or liquidator is appointed to or in respect of the Company; or 6.2.7
any event occurs under the laws of any jurisdiction having a similar or
analogous effect to any of those events referred to in sub-clauses 6.2.3 to
6.2.6; or 6.2.8 the Existing Chargee enforces or takes any steps with a view
towards enforcing, the Security created under or pursuant to the Existing
Account Charge, provided that no crystallisation shall occur under this Clause
6.2 in connection with a plan of reorganization in the Company Chapter 11 Case.
7. PERFECTION OF SECURITY The Company shall, as soon as practicable but in any
event within ten days of the date of this Debenture, submit the specified
particulars of the Security created under this Debenture for registration with
the Hong Kong Companies Registry in accordance with the relevant laws and
regulations of Hong Kong, and promptly upon such registration having been
completed, deliver evidence thereof to each Chargee.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset031.jpg]
- 8 - 8. FURTHER ASSURANCE 8.1 Further Assurance: General 8.1.1 The Company
shall promptly at its own cost do all such acts and/or execute all such
documents (including without limitation assignments, transfers, mortgages,
charges, notices and instructions) as each Chargee may reasonably specify (and
in such form as such Chargee may reasonably require in favour of such Chargee or
its nominee(s)): (a) to perfect the Security created or intended to be created
in respect of the Charged Property (which may include, without limitation, the
execution by the Company of a mortgage, charge or assignment over all or any of
the assets constituting, or intended to constitute, any part of Charged
Property) or for the exercise of the Collateral Rights; (b) to confer on each
Chargee security over any property and assets of the Company located in any
jurisdiction outside Hong Kong equivalent or similar to the Security intended to
be conferred by or pursuant to this Debenture; and/or (c) to facilitate the
realisation of the Charged Property. 8.2 Necessary Action The Company shall from
time to time take all such action (whether or not requested to do so by any
Chargee) as is or shall be available to it (including without limitation
obtaining and/or effecting all authorisations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any security
conferred or intended to be conferred on the Chargees by or pursuant to this
Debenture. 8.3 Implied Covenants for Title The obligations of the Company under
this Debenture shall be in addition to any covenants for title deemed to be
included in this Debenture under the Conveyancing and Property Ordinance (Cap.
219) and/or general law. 9. NEGATIVE PLEDGE AND DISPOSALS 9.1 Negative Pledge
The Company undertakes that it shall not, at any time during the subsistence of
this Debenture, create or permit to subsist any Security over all or any part of
the Charged Property, except for the Security constituted by this Debenture and
the Existing Account Charge. 10. GENERAL UNDERTAKINGS 10.1 Information and
Access The Company shall from time to time on request of each Chargee, furnish
such Chargee with such information as the Company may reasonably require about
the



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset032.jpg]
- 9 - Company's business and affairs, the Charged Property, the Existing Account
Charge and/or the Company's compliance with the terms of this Debenture and the
Company shall permit each Chargee, its representatives, professional advisers
and contractors, free access at all reasonable times and on reasonable notice to
(a) inspect and take copies and extracts from the books, accounts and records of
the Company and (b) to view the Charged Property or any part thereof (without
becoming liable as mortgagee in possession). 11. ENFORCEMENT OF SECURITY 11.1
Enforcement Upon and after the occurrence of an Event of Default or if the
Company requests any Chargee to exercise any of its powers under this Debenture
or if any event described in any of Clauses 6.2.1 to 6.2.8 occurs, the Security
created by or pursuant to this Debenture is immediately enforceable and each
Chargee may, without notice to the Company or prior authorisation from any
court, in its absolute discretion: 11.1.1 enforce all or any part of such
security (at the times, in the manner and on the terms it thinks fit) and take
possession of and hold or dispose of all or any part of the Charged Property;
and 11.1.2 whether or not it has appointed a Receiver, exercise all or any of
the powers, authorities and discretions conferred by the Conveyancing and
Property Ordinance (Cap. 219) (as varied or extended by this Debenture) on
mortgagees and by this Debenture on any Receiver or otherwise conferred by law
on mortgagees and/or Receivers. 11.2 No Liability as Mortgagee in Possession
Neither any Chargee nor any Receiver shall be liable to account as a mortgagee
in possession in respect of all or any part of the Charged Property or be liable
for any loss upon realisation or for any neglect, default or omission in
connection with the Charged Property to which a mortgagee or a mortgagee in
possession might otherwise be liable. 12. POWERS OF SALE 12.1 Extension of
Powers The power of sale or other disposal conferred on each Chargee and on any
Receiver by this Debenture shall operate as a variation and extension of the
statutory power of sale under Sections 51 and 53 of the Conveyancing and
Property Ordinance (Cap. 219) and such power shall arise (and the Secured
Obligations shall be deemed due and payable for that purpose) on execution of
this Debenture. 12.2 Restrictions The restrictions contained in paragraph 11 of
the Fourth Schedule to the Conveyancing and Property Ordinance (Cap. 219) shall
not apply to this Debenture or to the exercise by any Chargee of its right to
consolidate all or any of the Security created by or pursuant to this Debenture
with any other security in existence at any time or to its



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset033.jpg]
- 10 - power of sale, which powers may be exercised by any Chargee without
notice to the Company on or at any time after the occurrence of an Event of
Default or any of the events described in any of Clauses 6.2.1 to 6.2.8. Any
restrictions on the consolidation of security shall be excluded to the fullest
extent permitted by law. 13. APPOINTMENT OF RECEIVER OR ADMINISTRATOR 13.1
Appointment and Removal Upon and after the occurrence of an Event of Default or
if requested to do so by the Company or if any of the events described in any of
Clauses 6.2.1 to 6.2.86.2.7 occur, each Chargee may by deed or otherwise (acting
through an authorised officer of such Chargee), without prior notice to the
Company: 13.1.1 appoint one or more persons to be a Receiver of the whole or any
part of the Charged Property; 13.1.2 appoint two or more Receivers of separate
parts of the Charged Property; 13.1.3 remove (so far as it is lawfully able) any
Receiver so appointed; and/or 13.1.4 appoint another person(s) as an additional
or replacement Receiver(s). 13.2 Capacity of Receivers Each person appointed to
be a Receiver pursuant to Clause 13.1 (Appointment and Removal) shall be: 13.2.1
entitled to act individually or together with any other person appointed or
substituted as Receiver; 13.2.2 for all purposes deemed to be the agent of the
Company which shall be solely responsible for his acts, defaults and liabilities
and for the payment of his remuneration and no Receiver shall at any time act as
agent for any Chargee; and 13.2.3 entitled to remuneration for his services at a
rate to be fixed by any Chargee from time to time. 13.3 Statutory Powers of
Appointment The powers of appointment of a Receiver herein contained shall be in
addition to all statutory and other powers of appointment of the Chargees under
the Conveyancing and Property Ordinance (Cap. 219) (as varied and extended by
this Debenture) or otherwise and such powers shall remain exercisable from time
to time by the Chargees in respect of all or any part of the Charged Property.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset034.jpg]
- 11 - 14. POWERS OF RECEIVER 14.1 Powers of Receiver Every Receiver shall
(subject to any restrictions in the instrument appointing him but
notwithstanding any winding-up or dissolution of the Company) have and be
entitled to exercise, in relation to the Charged Property (and any assets of the
Company which, when got in, would be Charged Property) or that part thereof in
respect of which he was appointed, and as varied and extended by the provisions
of this Debenture (in the name of or on behalf of the Company or in his own name
and, in each case, at the cost of the Company): 14.1.1 all the powers conferred
by the Conveyancing and Property Ordinance (Cap. 219) on mortgagors and on
mortgagees in possession and on receivers appointed under that Ordinance; 14.1.2
all the powers and rights of an absolute owner and power to do or omit to do
anything which the Company itself could do or omit to do; and 14.1.3 the power
to do all things (including without limitation bringing or defending proceedings
in the name or on behalf of the Company) which seem to the Receiver to be
incidental or conducive to (a) any of the functions, powers, authorities or
discretions conferred on or vested in him or (b) the exercise of any Collateral
Rights (including without limitation realisation of all or any part of the
Charged Property) or (c) bringing to his hands any assets of the Company
forming, or which when got in would be, part of the Charged Property. 14.2
Additional Powers of Receiver In addition to and without prejudice to the
generality of the foregoing, every Receiver shall (subject to any limitations or
restrictions expressed in the instrument appointing him but notwithstanding any
winding-up or dissolution of the Company) have the following powers in relation
to the Charged Property (and any assets of the Company which, when got in, would
be part of the Charged Property) in respect of which he was appointed (and every
reference in this Clause 14.2 to the "Charged Property" shall be read as a
reference to that part of the Charged Property in respect of which such Receiver
was appointed): 14.2.1 Take Possession power to enter upon, take immediate
possession of, collect and get in the Charged Property including without
limitation rents and other income whether accrued before or after the date of
his appointment and for that purpose to make, or to require the directors of the
Company to make, calls conditionally or unconditionally upon the holders of the
Company's share capital in respect of any such capital of the Company which
remains uncalled and to enforce payment of calls so made and any previous unpaid
calls by taking proceedings in the name of the Company or in his own name;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset035.jpg]
- 12 - 14.2.2 Proceedings and Claims power to bring, prosecute, enforce, defend
and abandon applications, claims, disputes, actions, suits and proceedings in
connection with the business of the Company or all or any part of the Charged
Property or the Debenture in the name of the Company or in his own name and to
submit to arbitration, negotiate, compromise and settle any such applications,
claims, disputes, actions, suits or proceedings and in addition to take or
defend proceedings for the compulsory winding-up of the Company and proceedings
for directions under Section 255 of the Companies Ordinance (Cap. 32); 14.2.3
Carry on Business power to carry on and manage, or concur in the carrying on and
management of or to appoint a manager of, the whole or any part of the Company's
business in such manner as he shall in his absolute discretion think fit
including without limitation the power to enter into any contract or arrangement
and to perform, repudiate, rescind or vary any contract to which the Company is
a party and power to supervise, control and finance any subsidiary of the
Company or any other body corporate (including without limitation any referred
to in Clause 14.2.6 below) and its business and the conduct thereof and to
change the situation of the registered office of the Company or any such
subsidiary or other body corporate; 14.2.4 Deal with Charged Property without
the need to observe the restrictions imposed by paragraph 11 of the Fourth
Schedule to the Conveyancing and Property Ordinance (Cap. 219), power, in
relation to the Charged Property and each and every part thereof, to sell,
transfer, convey, grant or accept surrenders of leases, vary, terminate or
surrender leases, grant, vary or terminate licences or rights of user (in each
case with or without consideration) or concur in any of the foregoing by the
Company or any other receiver or manager of the Company (including without
limitation to or in favour of the Chargees) in such manner and generally on such
terms as he thinks fit including without limitation, without the consent of the
Company, the severing and separate disposal from the premises to which they were
affixed of fixtures and plant and machinery; 14.2.5 Acquisitions power to
purchase, lease, hire or otherwise acquire any assets or rights of any
description which he shall in his absolute discretion consider necessary or
desirable for the carrying on, improvement or realisation of the whole or any
part of the Charged Property or the business of the Company or otherwise for the
benefit of the whole or any part of the Charged Property; 14.2.6 New Subsidiary
power to promote, procure the formation or otherwise acquire the share capital
of, any body corporate with a view to such body corporate becoming a subsidiary
of the Company or otherwise and purchasing, leasing or otherwise



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset036.jpg]
- 13 - acquiring an interest in the whole or any part of the Charged Property or
carrying on any business in succession to the Company or any subsidiary of the
Company; 14.2.7 Landlord and Tenant power to make allowances to and
re-arrangements with any lessees, tenants or other persons from whom any rents
and profits may be receivable (including granting any licences and operating any
rent reviews) and to exercise any powers and discretions conferred on a landlord
or a tenant by any statutory provision or by general law from time to time in
force in relation to all or any part of the Charged Property; 14.2.8 Repairs,
etc. power to undertake, effect or complete any work of repair, refurbishment,
decoration, modification, building, improvement or development of all or any
part of the Charged Property as he may think expedient and to apply for and
obtain any planning permissions, building regulation approvals and any other
permissions, consents or licences in each case as he may in his absolute
discretion think fit and to acquire (or acquire an interest in) any such
property as he may think expedient; 14.2.9 Insurance power to effect, maintain
or renew indemnity and other insurances and to obtain bonds and performance
guarantees; 14.2.10 Employment power to employ, engage, dismiss or vary the
terms of employment or engagement of such employees, workmen, servants,
officers, managers, agents and advisers on such terms as to remuneration and
otherwise as he shall think fit including without limitation power to engage his
own firm in the conduct of the receivership; 14.2.11 Borrowing power to raise or
borrow money from any Chargee or any other person to rank either in priority to
the security constituted by this Debenture or any part of it or otherwise and
with or without a mortgage or charge on the Charged Property or any part of it
on such terms as he shall in his absolute discretion think fit (and no person
lending such money shall be concerned to see or enquire as to the propriety or
purpose of the exercise of such power or the application of money so raised or
borrowed); 14.2.12 Redemption of Security power to redeem, discharge or
compromise any security whether or not having priority to the security
constituted by this Debenture or any part of it;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset037.jpg]
- 14 - 14.2.13 Covenants, Guarantees and Indemnities power to enter into bonds,
covenants, guarantees, commitments, indemnities and other obligations or
liabilities as he shall think fit, to make all payments needed to effect,
maintain or satisfy such obligations or liabilities and to use the company seal
of the Company; and 14.2.14 Exercise of Powers in Company's Name power to
exercise any or all of the above powers on behalf of and in the name of the
Company (notwithstanding any winding-up or dissolution of the Company) or on his
own behalf. 14.3 Terms of Disposition In making any sale or other disposal of
all or any part of the Charged Property or any acquisition in the exercise of
their respective powers (including without limitation a disposal by a Receiver
to any subsidiary of the Company or other body corporate as is referred to in
Clause 14.2.6), a Receiver or any Chargee may accept or dispose of as, and by
way of consideration for, such sale or other disposal or acquisition, cash,
shares, loan capital or other obligations, including without limitation
consideration fluctuating according to or dependent upon profit or turnover and
consideration the amount whereof is to be determined by a third party. Any such
consideration may, if thought expedient by the Receiver or any Chargee, be nil
or may be payable or receivable in a lump sum or by instalments. Any contract
for any such sale, disposal or acquisition by the Receiver or any Chargee may
contain conditions excluding or restricting the personal liability of the
Receiver or such Chargee. 15. PRIORITY AND APPLICATION OF MONIES 15.1 Security
Each Chargee agrees that the Security constituted by this Debenture shall rank
and secure the following liabilities of the Company (but only to the extent that
such Security is expressed to secure those liabilities of the Company) in the
following order: 15.1.1 first, the liabilities of the Company under the Priority
Note; 15.1.2 second, (a) with respect to the Charged ASF Proceeds, the
liabilities of the Company under the Contingent Note and (b) with respect to the
GTAT Collateral and the GTE Collateral other than the Charged ASF Property, the
liabilities of the Company under the Intercompany Sales Agreement; and 15.1.3
third, with respect to the GTAT Collateral and the GTE Collateral that is also
Charged ASF Property, the liabilities of the Company under the Intercompany
Sales Agreement.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset038.jpg]
- 15 - 15.2 Payments under Secured Documents The Company may make payments of
the Secured Obligations at any time in accordance with the terms of the Secured
Documents, and each Chargee may receive any such payments made in accordance
with the terms of the Secured Documents. 15.3 Application of Monies Save as made
under Clause 15.2 (Payments under Secured Documents) or as otherwise expressly
provided in this Debenture, all monies received or recovered by any Chargee
under this Debenture (whether as a result of the enforcement of the Security
constituted by this Debenture or otherwise) shall (by way of variation of the
Conveyancing and Property Ordinance (Cap. 219)) be applied: 15.3.1 first, in the
payment of the costs, charges and expenses incurred and payments made by any
Receiver, the payment of his remuneration and the discharge of any liabilities
incurred by such Receiver in, or incidental to, the exercise of any of his
powers; 15.3.2 second, in the payment and satisfaction in full of the
obligations of the Company under the Priority Note; 15.3.3 third, to the extent
such monies are received or recovered on account of the Charged ASF Proceeds, in
the payment and satisfaction in full of the obligations of the Company under the
Contingent Note; and 15.3.4 fourth, to the extent such monies are received or
recovered on account of the GTAT Collateral or the GTE Collateral, in the
payment and satisfaction in full of the obligations of the Company under the
Intercompany Sales Agreement. 15.4 Turnover by Chargees If at any time prior to
the release of the Security constituted by this Debenture pursuant to Section 20
(Release of Security), any Chargee receives or recovers any payment from the
Company which is not made pursuant to Clause 15.2 (Payments under Secured
Documents) or Clause 15.3 (Application of Monies), such Chargee shall promptly
notify each other Chargee of such receipt or recovery and apply the full amount
of such receipt or recovery in the order set out in Clause 15.3 (Application of
Monies). 15.5 Application by Company Any application under this Clause 15 shall
override any application by the Company. 16. RECEIPT AND PROTECTION OF
PURCHASERS 16.1 Receipt and Consideration The receipt of any Chargee or any
Receiver shall be conclusive discharge to a purchaser of any part of the Charged
Property from such Chargee or such Receiver and in making any sale or disposal
of any part of the Charged Property or making any



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset039.jpg]
- 16 - acquisition, any Chargee or any Receiver may do so for such
consideration, in such manner and on such terms as it thinks fit. 16.2
Protection of Purchasers No purchaser or other person dealing with any Chargee
or any Receiver shall be bound to inquire whether the right of such Chargee or
such Receiver to exercise any of its powers has arisen or become exercisable or
be concerned with any propriety or regularity on the part of such Chargee or
such Receiver in such dealings. The protection given to purchasers from a
mortgagee in Sections 52 and 55 of the Conveyancing and Property Ordinance (Cap.
219) shall apply equally to purchaser(s) and other person(s) dealing with any
Chargee or any Receiver. 17. POWER OF ATTORNEY 17.1 Appointment and Powers The
Company by way of security irrevocably (within the meaning of Section 4 of the
Powers of Attorney Ordinance (Cap. 31)) appoints each Chargee and any Receiver
severally to be its attorney and in its name, on its behalf and as its act and
deed to execute, deliver and perfect all documents and do all things which such
Chargee or such Receiver may consider to be necessary for: 17.1.1 carrying out
any obligation imposed on the Company by this Debenture or any other agreement
binding on the Company to which such Chargee is party (including without
limitation the execution and delivery of any deeds, charges, assignments or
other security and any transfers of the Charged Property or any part thereof);
and 17.1.2 enabling such Chargee and any Receiver to exercise, or delegate the
exercise of, any of the rights, powers and authorities conferred on them by or
pursuant to this Debenture or by law (including, without limitation, upon or
after the occurrence of an Event of Default, the exercise of any right of a
legal or beneficial owner of the Charged Property or any part thereof). 17.2
Ratification The Company shall ratify and confirm all things done and all
documents executed by any attorney in the exercise or purported exercise of all
or any of his powers. 18. REPRESENTATIONS The Company makes the representations
and warranties set out in this Clause 18 with respect to itself and the Charged
Property to each Chargee on the date of this Debenture. 18.1 Nature of Security
This Debenture creates the Security it purports to create and is not liable to
be amended, avoided or otherwise set aside on its liquidation or otherwise.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset040.jpg]
- 17 - 18.2 Ranking of Security The Security created by this Debenture has the
ranking it is expressed to have in this Debenture and (other than as provided in
this Debenture, any Secured Document and the Existing Account Charge) is not
subject to any prior ranking or pari passu ranking Security Interest. 19.
EFFECTIVENESS OF SECURITY 19.1 Continuing Security The Security created by or
pursuant to this Debenture shall remain in full force and effect as a continuing
security for the Secured Obligations unless and until discharged by the
Chargees. No part of the Security from time to time intended to be constituted
by this Debenture will be considered satisfied or discharged by any intermediate
payment, discharge or satisfaction of the whole or any part of the Secured
Obligations. 19.2 Cumulative Rights The Security created by this Debenture and
the Collateral Rights shall be cumulative, in addition to and independent of
every other Security which the Chargees may at any time hold for any or all of
the Secured Obligations or any rights, powers and remedies provided by law. No
prior security held by the Chargees over the whole or any part of the Charged
Property shall merge into the Security constituted by this Debenture. 19.3
Company's Obligations None of the obligations of the Company under this
Debenture or the Collateral Rights shall be affected by an act, omission,
matter, thing or event which, but for this Clause 19.3, would reduce, release or
prejudice any of its obligations under this Debenture including (without
limitation and whether or not known to it or to any Chargee): 19.3.1 the
winding-up, dissolution, administration, reorganisation, death, insolvency,
incapacity or bankruptcy of the Company or any other person or any change in its
status, function, control or ownership; 19.3.2 any of the obligations of the
Company or any other person under any Secured Document, or under any other
security relating to any Secured Document being or becoming illegal, invalid,
unenforceable or ineffective in any respect; 19.3.3 any time, waiver or consent
granted to, or composition with, the Company or other person; 19.3.4 the release
of the Company or any other person under the terms of any composition or
arrangement with any creditor; 19.3.5 the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, the Company or other
person or any non-presentation or non-



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset041.jpg]
- 18 - observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security; 19.3.6 any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of the Company or any other person; 19.3.7 any
amendment, novation, supplement, extension (whether of maturity or otherwise) or
restatement (in each case however fundamental and of whatsoever nature, and
whether or not more onerous) or replacement of a Secured Document or any other
document or security or of the Secured Obligations; 19.3.8 any unenforceability,
illegality or invalidity of any obligation of any person under any Secured
Document or any other document or security; 19.3.9 any insolvency or similar
proceedings; 19.3.10 any claims or set-off right that the Company may have; or
19.3.11 any law, regulation or decree or order of any jurisdiction affecting the
Company or any other person. 19.4 Remedies and Waivers No failure on the part of
any Chargee to exercise, or any delay on its part in exercising, any Collateral
Right shall operate as a waiver thereof or constitute an election to affirm this
Debenture. No election by any Chargee to affirm this Debenture shall be
effective unless it is in writing. No single or partial exercise of any
Collateral Right shall preclude any further or other exercise of that or any
other Collateral Right. 19.5 No Liability None of any Chargee, its nominee(s) or
any Receiver shall be liable by reason of (a) taking any action permitted by
this Debenture or (b) any neglect or default in connection with all or any part
of the Charged Property or (c) taking possession of or realising all or any part
of the Charged Property, except in the case of gross negligence or wilful
default upon its part (as finally judicially determined). 19.6 Partial
Invalidity If, at any time, any provision of this Debenture is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Debenture under such laws nor of such provision under the
laws of any other jurisdiction shall in any way be affected or impaired thereby
and, if any part of the security intended to be created by or pursuant to this
Debenture is invalid, unenforceable or ineffective for any reason, that shall
not affect or impair any other part of that security.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset042.jpg]
- 19 - 19.7 Variation of Conveyancing and Property Ordinance (Cap. 219) The
covenants implied under section 35 of, and the powers implied under section
51(1) of, and (subject to the provisions of this Debenture) the provisions of
the Fourth Schedule to, the Conveyancing and Property Ordinance (Cap. 219) of
the Laws of Hong Kong are varied and extended by this Debenture so that such
covenants, powers and provisions shall take effect in relation to: 19.7.1 the
creation (whether by assignment, charge or otherwise) of each and every element
of any security constituted under or pursuant to this Debenture; and 19.7.2 each
and every item of the Charged Property (whether mortgaged land or other assets
of any kind). 19.8 No Prior Demand No Chargee shall be obliged to make any
demand of or enforce any rights or claim against any person, to take any action
or obtain judgment in any court against any person or to make or file any proof
or claim in a liquidation, bankruptcy or insolvency of any person or to enforce
or seek to enforce any other security in respect of any or all of the Secured
Obligations before exercising any Collateral Right. 19.9 Settlement conditional
Any settlement, discharge or release hereunder in relation to the Company or all
or any part of the Charged Property shall be conditional upon no security or
payment by the Company to, or recovery from the Company by, any Chargee being
avoided or reduced by virtue of any bankruptcy, insolvency, liquidation or
similar laws of general application or any similar event or for any other reason
and shall in the event of any such avoidance or reduction or similar event be
void. 20. RELEASE OF SECURITY 20.1 Redemption of Security 20.1.1 At the time
when the Priority Chargee confirms that (i) all Secured Obligations under the
Priority Note have been irrevocably discharged in full, (ii) all amounts which
may be or become payable by the Company under or in connection with the Priority
Note have been irrevocably paid in full and (iii) the Company is not under any
further obligation (whether actual or contingent) to provide any further advance
or financial accommodation to the Priority Chargee under the Priority Note, the
Priority Chargee shall, at the request (with reasonable notice) and cost of the
Company, release and cancel the Priority Note Floating Charge and procure the
reassignment to the Company of the property and assets assigned to the Priority
Chargee pursuant to the Priority Note Floating Charge (to the extent not
otherwise sold, assigned or otherwise disposed of or applied in accordance with
this Debenture), subject to Clause 20.2 (Avoidance of Payments) and 19.9
(Settlement conditional) and without recourse to, or any representation or
warranty by, any Chargee or any of its nominees, and provided that:



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset043.jpg]
- 20 - (a) such release, cancellation and reassignment shall not in any way be
deemed to constitute a release, cancellation or reassignment (or any other
discharge) of the Security constituted by this Debenture in favour of the
Contingent Chargee and the Intercompany Sales Chargees (including the Contingent
Note Floating Charge and the Intercompany Sales Floating Charges); and (b) the
Company hereby irrevocably agrees that, at the time at which the Priority
Chargee grants any release, cancellation or reassignment under this Clause
20.1.1, the Company shall enter into a deed of confirmation (in a form
acceptable to the Contingent Chargee and the Intercompany Sales Chargees) which
confirms that notwithstanding any such release, cancellation or reassignment,
the Security constituted by this Debenture in favour of the Contingent Chargee
and the Intercompany Sales Chargees (including the Contingent Note Floating
Charge and the Intercompany Sales Floating Charges) shall continue in full force
and effect until such Security is released pursuant to Clause 20.1.2 or 20.1.3
(as applicable). 20.1.2 At the time when the Contingent Chargee confirms that
(i) all Secured Obligations under the Contingent Note have been irrevocably
discharged in full, (ii) all amounts which may be or become payable by the
Company under or in connection with the Contingent Note have been irrevocably
paid in full and (iii) the Company is not under any further obligation (whether
actual or contingent) to provide any further advance or financial accommodation
to the Contingent Chargee under the Contingent Note, the Contingent Chargee
shall, at the request (with reasonable notice) and cost of the Company, release
and cancel the Contingent Note Floating Charge and procure the reassignment to
the Company of the property and assets assigned to the Contingent Chargee
pursuant to the Contingent Note Floating Charge (to the extent not otherwise
sold, assigned or otherwise disposed of or applied in accordance with this
Debenture), subject to Clause 20.2 (Avoidance of Payments) and 19.9 (Settlement
conditional) and without recourse to, or any representation or warranty by, any
Chargee or any of its nominees, and provided that: (a) such release,
cancellation and reassignment shall not in any way be deemed to constitute a
release, cancellation or reassignment (or any other discharge) of the Security
constituted by this Debenture in favour of the Priority Chargee and the
Intercompany Sales Chargees (including the Priority Note Floating Charge and the
Intercompany Sales Floating Charges); and (b) the Company hereby irrevocably
agrees that, at the time at which the Contingent Chargee grants any release,
cancellation or reassignment under this Clause 20.1.1, the Company shall enter
into a deed of confirmation (in a form acceptable to the Priority Chargee and
the Intercompany Sales Chargees) which confirms that notwithstanding any such
release, cancellation or reassignment, the Security constituted by this
Debenture in favour of the Priority Chargee and the Intercompany Sales Chargees
(including the Priority Note Floating Charge and the Intercompany Sales Floating
Charges) shall continue in



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset044.jpg]
- 21 - full force and effect until such Security is released pursuant to Clause
20.1.2 or 20.1.3 (as applicable). 20.1.3 At the time when the Intercompany Sales
Chargees confirm that (i) all Secured Obligations under the Intercompany Sales
Agreement have been irrevocably discharged in full, (ii) all amounts which may
be or become payable by the Company under or in connection with the Intercompany
Sales Agreement have been irrevocably paid in full and (iii) the Company is not
under any further obligation (whether actual or contingent) to provide any
further advance or financial accommodation to the Intercompany Sales Chargees
under the Intercompany Sales Agreement, the Intercompany Sales Chargees shall,
at the request (with reasonable notice) and cost of the Company, release and
cancel the Intercompany Sales Floating Charges and procure the reassignment to
the Company of the property and assets assigned to the Intercompany Sales
Chargees pursuant to the Intercompany Sales Floating Charges (to the extent not
otherwise sold, assigned or otherwise disposed of or applied in accordance with
this Debenture), subject to Clause 20.2 (Avoidance of Payments) and 19.9
(Settlement conditional) and without recourse to, or any representation or
warranty by, any Chargee or any of its nominees, and provided that: (a) such
release, cancellation and reassignment shall not in any way be deemed to
constitute a release, cancellation or reassignment (or any other discharge) of
the Security constituted by this Debenture in favour of the Priority Chargee and
the Contingent Chargee (including the Priority Note Floating Charge and the
Contingent Note Floating Charge); and (b) the Company hereby irrevocably agrees
that, at the time at which the Contingent Chargee grants any release,
cancellation or reassignment under this Clause 20.1.1, the Company shall enter
into a deed of confirmation (in a form acceptable to the Priority Chargee and
the Contingent Chargee) which confirms that notwithstanding any such release,
cancellation or reassignment, the Security constituted by this Debenture in
favour of the Priority Chargee and the Contingent Chargee (including the
Priority Note Floating Charge and the Contingent Note Floating Charge) shall
continue in full force and effect until such Security is released pursuant to
Clause 20.1.2 or 20.1.3 (as applicable). 20.2 Avoidance of Payments If any
Chargee considers that any amount paid or credited to or recovered by such
Chargee by or from the Company is capable of being avoided or reduced by virtue
of any bankruptcy, insolvency, liquidation or similar laws, the liability of the
Company under this Debenture and the security constituted by this Debenture
shall continue and such amount shall not be considered to have been irrevocably
paid.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset045.jpg]
- 22 - 21. SUBSEQUENT AND PRIOR SECURITY INTERESTS 21.1 Subsequent security
interests If any Chargee at any time receives or is deemed to have received
notice of any subsequent Security or other interest affecting all or any part of
the Charged Property or any assignment or transfer of the Charged Property which
is prohibited by the terms of this Debenture, each payment thereafter by or on
behalf of the Company to each Chargee shall be treated as having been credited
to a new account of the Chargee receiving such payment and not as having been
applied in reduction of the Secured Obligations as at the time when (or at any
time after) such Chargee received such notice of such subsequent Security or
other interest or such assignment or transfer. 21.2 Prior security interests In
the event of any action, proceeding or step being taken to exercise any powers
or remedies conferred by any prior ranking Security or upon the exercise by any
Chargee or any Receiver of any power of sale under this Debenture or any
Collateral Right, any Chargee may redeem any prior ranking Security over or
affecting any Charged Property or procure the transfer of any such prior ranking
Security to itself. Any Chargee may settle and agree the accounts of the
beneficiary of any such prior Security and any accounts so settled and agreed
will be conclusive and binding on the Company. All principal, interest, costs,
charges, expenses and/or other amounts relating to and/or incidental to any such
redemption or transfer shall be paid by the Company to such Chargee upon demand.
22. CURRENCY CONVERSION For the purpose of or pending the discharge of any of
the Secured Obligations each Chargee may convert any money received, recovered
or realised or subject to application by it under this Debenture from one
currency to another, as such Chargee may think fit, and any such conversion
shall be effected at such rate of exchange as may be available to such Chargee
for the time being for obtaining such other currency with such first-mentioned
currency. 23. STAMP TAXES The Company shall pay all stamp, registration and
other taxes to which this Debenture, the Security contemplated in this Debenture
and/or any judgment given in connection with this Debenture is, or at any time
may be, subject and shall, from time to time, indemnify each Chargee on demand
against any liabilities, costs, claims and/or expenses resulting from any
failure to pay or delay in paying any such tax. 24. DISCRETION AND DELEGATION
24.1 Discretion Any liberty or power which may be exercised or any determination
which may be made under this Debenture by any Chargee or any Receiver may
(subject to the terms of this Debenture) be exercised or made in its absolute
and unfettered discretion without any obligation to give reasons.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset046.jpg]
- 23 - 24.2 Delegation Each of any Chargee and any Receiver shall have full
power to delegate (either generally or specifically) the powers, authorities and
discretions conferred on it by this Debenture (including without limitation the
power of attorney under Clause 17 (Power of Attorney)) on such terms and
conditions as it shall see fit which delegation shall not preclude any
subsequent exercise, any subsequent delegation or any revocation of such power,
authority or discretion by any Chargee or any Receiver. 25. SET-OFF Each Chargee
may set off any matured obligation due from the Company under any or all of the
Secured Documents (to the extent beneficially owned by such Chargee) against any
matured obligation owed by such Chargee to the Company, regardless of the place
of payment, booking branch or currency of either obligation. If such obligations
are in different currencies, such Chargee may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of such
set- off. 26. CHANGES TO PARTIES 26.1 Successors This Debenture shall be binding
upon and inure to the benefit of each party hereto and its and/or any subsequent
successors and permitted assigns and transferees. Without prejudice to the
foregoing, this Debenture shall remain in effect despite any amalgamation or
merger (however effected) relating to any Chargee; and references to any Chargee
herein shall be deemed to include any person who, under the laws of its
jurisdiction of incorporation or domicile, has assumed the rights and
obligations of such Chargee under this Debenture or to which, under such laws,
those rights and obligations have been transferred. 26.2 Assignment and Transfer
by Chargees Each Chargee may: 26.2.1 assign all or any of its rights under this
Debenture; and 26.2.2 transfer all or any of its obligations (if any) under this
Debenture, to any person in accordance with the provisions of the Secured
Documents. Upon such assignment and transfer taking effect, the assignee or
transferee (as applicable) shall acquire an interest in this Debenture. 26.3 No
assignment or transfer by Company The Company may not assign or transfer any or
all of its rights (if any) and/or obligations under this Debenture.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset047.jpg]
- 24 - 27. AMENDMENTS AND WAIVERS Any provision of this Debenture may be amended
or waived only by agreement in writing between the Company and each Chargee. 28.
THIRD PARTY RIGHTS A person who is not a party to this Debenture has no right
under the Contracts (Rights of Third Parties) Ordinance (Cap. 623) to enforce or
enjoy the benefit of any term of this Debenture. 29. COUNTERPARTS This Debenture
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument. 30. GOVERNING LAW This Debenture is
governed by the laws of Hong Kong. 31. JURISDICTION 31.1 Hong Kong Courts The
courts of Hong Kong have exclusive jurisdiction to settle any dispute (a
"Dispute") arising out of, or connected with this Debenture (including a dispute
regarding the existence, validity or termination of this Debenture or the
consequences of its nullity). 31.2 Convenient Forum The parties hereto agree
that the courts of Hong Kong are the most appropriate and convenient courts to
settle Disputes between them and, accordingly, that they will not argue to the
contrary. 31.3 Exclusive Jurisdiction This Clause 31 (Jurisdiction) is for the
benefit of the Chargees only. As a result and notwithstanding Clause 31.1 (Hong
Kong Courts), nothing herein shall prevent any Chargee from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law any Chargee may take concurrent proceedings in any number of
jurisdictions. 31.4 Waiver of immunity The Company waives generally all immunity
it or its assets or revenues may otherwise have in any jurisdiction, including
immunity in respect of: (a) the giving of any relief by way of injunction or
order for specific performance or for the recovery of assets or revenues; and/or



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset048.jpg]
- 25 - (b) the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues. IN WITNESS WHEREOF this Debenture has
been executed as a deed by the Company and each Chargee and is intended to be
and is hereby delivered by each Chargee and the Company as a deed on the date
specified above.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset049.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset050.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset051.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset052.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset053.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset054.jpg]
Exhibit C First Amendment to ASF License Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset055.jpg]
EXECUTION VERSION FIRST AMENDMENT TO ASF LICENSE AGREEMENT This First Amendment
(the “First Amendment”), dated as of July 20, 2015, to the License Agreement,
effective as of April 1, 2011 (as modified by that certain Sapphire Transfer
Pricing Analysis and Report for Fiscal Year Ended March 31, 2012, issued January
21, 2013, the “ASF License Agreement”), is entered into by and between GTAT
Corporation (f/k/a GT Solar Incorporated) (“GT”), a Delaware corporation, and GT
Advanced Technologies Limited (f/k/a GT Solar Hong Kong, Limited) (“GT HK” and,
together with GT, the “Parties”), a limited liability company organized and
existing under the laws of Hong Kong. Capitalized terms used in this First
Amendment but not otherwise defined herein shall have the meaning set forth in
the ASF License Agreement. RECITALS WHEREAS, on October 6, 2014 (the “Petition
Date”), GT, GT HK, GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced
Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT
Sapphire Systems Group LLC (collectively, the “Debtors”) filed chapter 11 cases
in the United States Bankruptcy Court for the District of New Hampshire (the
“Bankruptcy Court”); WHEREAS, under the ASF License Agreement, GT granted GT HK,
among other things, the exclusive right and license (without reservation of
right to GT) to make, have made, assemble, have assembled, use, sell, and/or
import advanced sapphire furnaces (“ASF Furnaces”) in all countries outside of
the United States; WHEREAS, GT and GT HK are parties to that certain Agreement
for Sharing Development Costs, effective as of April 11, 2011 (the “Cost Sharing
Agreement”) pursuant to which GT and GT HK agreed, among other things, to share
the costs of the development of improvements to the original technology platform
licensed under the ASF License Agreement (such improvements, the
“Improvements”); WHEREAS, under the Cost Sharing Agreement, GT and GT HK each
received the exclusive right and licenses (without reservation of right of the
other party) to make, use, sell and/or import, copy, display, create derivative
works, or otherwise exploit the Improvements within each party’s respective
territory; WHEREAS, GT and GT HK are also parties to (a) that certain License
Agreement, effective as of July 5, 2010 (as modified by that certain Amendment
No. 1 to License Agreement, effective as of April 3, 2011, and as further
modified by that certain Polysilicon Transfer Pricing Analysis and Report for
the Calendar Year Ended December 31, 2013, the “Poly/DSS License Agreement”),
(b) that certain Management and Administrative Services Agreement, effective as
of July 5, 2010 (the “2010 Services Agreement”), and (c) that certain Management
and Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”).).



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset056.jpg]
2 WHEREAS, GT and GT SPE collectively own more than 2,100 ASF Furnaces, and GT
HK owns approximately 240 ASF Furnaces; WHEREAS, GT asserts that (a) it did not
provide the most recent version of 165 kg ASF Furnace technology to GT HK prior
to the Petition Date and (b) even if it has a legal obligation to provide such
technology to GT HK, GT HK must first pay its share of the development costs for
such technology under the Cost Sharing Agreement; WHEREAS, under the current
structure of the ASF License Agreement and the Cost Sharing Agreement, GT, GT
SPE, and GT HK require each other’s cooperation in order to sell any of their
ASF Furnaces outside of the United States; WHEREAS, following extensive good
faith, arm’s-length negotiations among GT, GT SPE, GT HK, certain unaffiliated
holders of notes issued by GT Parent, and other parties in interest, GT, GT SPE,
and GT HK have agreed to enter into that certain Intercompany Settlement
Agreement, dated as of July 20, 2015 (the “Intercompany Settlement Agreement”),
which resolves numerous intercompany issues, including, without limitation, the
sale of their ASF Furnaces in the marketplace and the sharing of proceeds from
such sales among them; WHEREAS, GT and GT HK each desire to assume the ASF
License Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, GT HK’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Prepetition Intercompany Agreements; WHEREAS, under the Intercompany Settlement
Agreement, GT HK has agreed to issue to GT that certain Priority Note, dated
July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by GT against GT HK; and WHEREAS, in connection
with the Intercompany Settlement Agreement, GT, GT SPE, and GT HK have entered
into that certain Intercompany Sales Agreement, dated July 20, 2015 (the
“Intercompany Sales Agreement”) (a copy of which is annexed to the Intercompany
Settlement Agreement) governing the sale of ASF Furnaces by GT and GT SPE to GT
HK. NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the Parties agree as follows: 1. AMENDMENTS TO ASF LICENSE AGREEMENT 1.1
Section 9.1 of the ASF License Agreement is hereby deleted in its entirety and
inserted in place thereof shall be the new Section 9.1: The term of this
Agreement will commence on the Effective Date and will continue until the later
of (a) the Maturity Date (as defined in the Priority Note) of the Priority Note
and (b) the date that the Contingent Note has been repaid in full



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset057.jpg]
3 (including all interest accrued thereupon), unless terminated pursuant to this
Article IX; provided, that beginning on the date that is four years from
Bankruptcy Court approval of the Intercompany Settlement Agreement, each of GT
and GT HK may terminate this Agreement upon no less than three (3) months prior
written notice to the other. 1.2 The following new Sections 9.2 (vii), (viii),
and (ix) shall be added at the end of Section 9.2 of the ASF License Agreement:
(vii) GT HK is in breach of its obligation to pay royalty under Article III of
this Agreement and such failure to pay is not cured within 10 days after GT
provided notice of such non-payment to GT HK. (viii) An Event of Default (as
defined under the Priority Note or the Contingent Note, as applicable) has
occurred under the Priority Note or the Contingent Note. (ix) GT HK is in
material breach of any of its obligations under (a) the Intercompany Settlement
Agreement, (b) the Intercompany Sales Agreement, (c) the Cost Sharing Agreement
(as amended by that certain First Amendment to Cost Sharing Agreement, dated as
of July 20, 2015), (d) the Poly/DSS License Agreement (as amended by that
certain Second Amendment to Poly/DSS License Agreement, dated as of July 20,
2015), (e) the 2010 Services Agreement (as amended by that certain First
Amendment to Management and Administrative Services Agreement (Effective as of
July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services Agreement
(as amended by that certain First Amendment to Management and Administrative
Services Agreement (Effective as of April 3, 2011), dated as of July 20, 2015),
and such breach is not cured within 10 days after GT provided notice of such
breach to GT HK. 1.3 For sales of ASF Furnaces by GT HK occurring from and after
the date the Bankruptcy Court approves the Intercompany Settlement Agreement
(such date, the “Approval Date”), and until the Contingent Note has been repaid
in full, including all interest accrued thereupon, the payment of a royalty by
GT HK to GT under the ASF License Agreement shall be made as follows: (i)
Notwithstanding anything to the contrary in the ASF License Agreement, with
respect to the sale of any ASF Furnaces owned by GT or GT SPE as of the date
hereof, royalties shall be paid by application of the Contingent Payment (as
defined in the Intercompany Settlement Agreement) in accordance with the
Intercompany Settlement Agreement. (ii) With respect to the sale of any ASF
Furnaces owned by GT HK as of the date hereof, royalties shall be due and
payable by GT HK in accordance with Article III of the ASF License Agreement and
the Parties’ practices prior to the Petition Date. 1.4 Following payment in full
of the Contingent Note, for sales of ASF Furnaces (whether owned by GT, GT SPE,
or GT HK as of the date hereof), GT HK shall resume



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset058.jpg]
4 performance under the ASF License Agreement, without taking into account
Section 1.3 of this First Amendment, and make payments thereunder in accordance
with the terms of the ASF License Agreement and the Parties’ practices prior to
the Petition Date. 1.5 The issuance of the Priority Note and the Contingent
Note, together with the $10 million cash payment under the Intercompany
Settlement Agreement, resolves all of the Parties’ payment obligations under the
ASF License Agreement through the end of the second quarter of 2015. 2.
MISCELLANEOUS 2.1 Except as otherwise amended herein, the terms and conditions
of the ASF License Agreement shall remain in full force and effect. 2.2 This
First Amendment will be governed by and construed in accordance with the laws of
the State of New Hampshire, USA, without regards to its conflict of law
provisions. 2.3 This First Amendment may be executed in counterparts, and when
all parties have executed a copy hereof, the executed copies taken together
shall be deemed to be the full and complete agreement of the Parties. 2.4 The
effectiveness of this First Amendment and the obligations of each of the Parties
hereunder are conditioned upon entry of an order by the Bankruptcy Court
approving the Intercompany Settlement Agreement. [remainder of page
intentionally left blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset059.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset060.jpg]
Exhibit D First Amendment to Cost Sharing Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset061.jpg]
EXECUTION VERSION FIRST AMENDMENT TO COST SHARING AGREEMENT This First Amendment
(the “First Amendment”), dated as of July 20, 2015, to the Agreement for Sharing
Development Costs, effective as of April 1, 2011 (the “Cost Sharing Agreement”),
is entered into by and between GTAT Corporation (f/k/a GT Solar Incorporated)
(“Party 1”), a Delaware corporation, and GT Advanced Technologies Limited (f/k/a
GT Solar Hong Kong, Limited) (“Party 2” and, together with Party 1, the
“Parties”), a limited liability company organized and existing under the laws of
Hong Kong. Capitalized terms used in this First Amendment but not otherwise
defined herein shall have the meaning set forth in the Cost Sharing Agreement.
RECITALS WHEREAS, on October 6, 2014 (the “Petition Date”), Party 1, Party 2, GT
Advanced Equipment Holding LLC (“GT SPE”), GT Advanced Technologies, Inc. (“GT
Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT Sapphire
Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group LLC
(collectively, the “Debtors”) filed chapter 11 cases in the United States
Bankruptcy Court for the District of New Hampshire (the “Bankruptcy Court”);
WHEREAS, Party 1 and Party 2 are parties to that certain License Agreement,
effective as of April 1, 2011 (as modified by that certain Sapphire Transfer
Pricing Analysis and Report for Fiscal Year Ended March 31, 2012, issued January
21, 2013, the “ASF License Agreement”); WHEREAS, under the ASF License
Agreement, Party 1 granted Party 2, among other things, the exclusive right and
license (without reservation of right to Party 1) to make, have made, assemble,
have assembled, use, sell, and/or import advanced sapphire furnaces (“ASF
Furnaces”) in all countries outside of the United States; WHEREAS, under the
Cost Sharing Agreement, Party 1 and Party 2 agreed, among other things, to share
the costs of the development of improvements to the original technology platform
licensed under the ASF License Agreement; WHEREAS, under the Cost Sharing
Agreement, Party 1 and Party 2 each received the exclusive right and licenses
(without reservation of right of the other party) to make, use, sell and/or
import, copy, display, create derivative works, or otherwise exploit the
Developed Intangibles within each party’s respective territory; WHEREAS, Party 1
and Party 2 are also parties to (a) that certain License Agreement, effective as
of July 5, 2010 (as modified by that certain Amendment No. 1 to License
Agreement, effective as of April 3, 2011, and as further modified by that
certain Polysilicon Transfer Pricing Analysis and Report for the Calendar Year
Ended December 31, 2013, the “Poly/DSS License Agreement”), (b) that certain
Management and Administrative Services Agreement, effective as of July 5, 2010
(the “2010 Services Agreement”), and (c) that certain Management and
Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”).



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset062.jpg]
2 WHEREAS, Party 1 and GT SPE collectively own more than 2,100 ASF Furnaces, and
Party 2 owns approximately 240 ASF Furnaces; WHEREAS, Party 1 asserts that (a)
it did not provide the most recent version of 165 kg ASF Furnace technology to
Party 2 prior to the Petition Date and (b) even if it has a legal obligation to
provide such technology to Party 2, Party 2 must first pay its share of the
development costs for such technology under the Cost Sharing Agreement; WHEREAS,
under the current structure of the ASF License Agreement and the Cost Sharing
Agreement, Party 1, GT SPE, and Party 2 require each other’s cooperation in
order to sell any of their ASF Furnaces outside of the United States; WHEREAS,
following extensive good faith, arm’s-length negotiations among Party 1, GT SPE,
Party 2, certain unaffiliated holders of notes issued by GT Parent, and other
parties in interest, Party 1, GT SPE, and Party 2 have agreed to enter into that
certain Intercompany Settlement Agreement, dated as of July 20, 2015 (the
“Intercompany Settlement Agreement”), which resolves numerous intercompany
issues, including, without limitation, the sale of their ASF Furnaces in the
marketplace and the sharing of proceeds from such sales among them; WHEREAS,
Party 1 and Party 2 each desire to assume the Cost Sharing Agreement, as amended
by this First Amendment, subject to the terms and conditions in the Intercompany
Settlement Agreement, including, without limitation, Party 2’s issuance of that
certain Contingent Note, dated July 20, 2015 (the “Contingent Note”) (a copy of
which is annexed to the Intercompany Settlement Agreement), to satisfy, among
other things, the cure costs under the Prepetition Intercompany Agreements;
WHEREAS, under the Intercompany Settlement Agreement, Party 2 has agreed to
issue to Party 1 that certain Priority Note, dated July 20, 2015 (the “Priority
Note”) (a copy of which is annexed to the Intercompany Settlement Agreement), to
satisfy certain post-petition administrative expense claims by Party 1 against
Party 2; and WHEREAS, in connection with the Intercompany Settlement Agreement,
GT, GT SPE, and GT HK have entered into that certain Intercompany Sales
Agreement, dated July 20, 2015 (the “Intercompany Sales Agreement”) (a copy of
which is annexed to the Intercompany Settlement Agreement) governing the sale of
ASF Furnaces by GT and GT SPE to GT HK. NOW, THEREFORE, in consideration of the
mutual promises hereinafter set forth, the Parties agree as follows: 1.
AMENDMENTS TO COST SHARING AGREEMENT 1.1 Section 10.1 of the Cost Sharing
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the following new Section 10.1: The term of this Agreement will commence on
the Effective Date and will continue until the later of (a) the Maturity Date
(as defined in the Priority Note) of the Priority Note and (b) the date that the
Contingent Note has been repaid in full



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset063.jpg]
3 (including all interest accrued thereupon), unless terminated sooner as
hereinafter provided; provided, that beginning on the date that is four years
from Bankruptcy Court approval of the Intercompany Settlement Agreement, each of
Party 1 and Party 2 may terminate this Agreement upon no less than three (3)
months prior written notice to the other. 1.2 The following new Section 10.7 is
hereby added to the Cost Sharing Agreement: Termination After Event of Default
Under Priority Note or Contingent Note. This Agreement will terminate if an
Event of Default (as defined under the Priority Note or the Contingent Note, as
applicable) has occurred under the Priority Note or the Contingent Note. 1.3 The
following new Section 10.8 is hereby added to the Cost Sharing Agreement:
Termination After Material Breach Under ASF License Agreement, DSS/Poly License
Agreement, or Intercompany Sales Agreement. This Agreement will terminate if
Party 2 is in material breach of any of its obligations under (a) the
Intercompany Settlement Agreement, (b) the Intercompany Sales Agreement, (c) the
ASF License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (d) the Poly/DSS License Agreement (as
amended by that certain Second Amendment to Poly/DSS License Agreement, dated as
of July 20, 2015), (e) the 2010 Services Agreement (as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services
Agreement (as amended by that certain First Amendment to Management and
Administrative Services Agreement (Effective as of April 3, 2011), dated as of
July 20, 2015), and such breach is not cured within 10 days after Party 1
provided notice of such breach to Party 2. 1.4 Section 10.5 of the Cost Sharing
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the following new Section 10.5: Effect of Termination. Upon any termination
under Sections 10.1, 10.2, 10.7, or 10.8, or resulting from Party 2’s default
under Section 10.3, all rights of Party 2 in the Developed Intangibles under
Section 7.2 shall transfer immediately to Party 1 without requirement of notice
or action of any kind, subject to fair compensation for such rights after
settlement of other claims or liabilities between the Parties. 1.5
Notwithstanding anything to the contrary in the Cost Sharing Agreement, for
Intangible Development Costs incurred pursuant to the Cost Sharing Agreement
from and after the date the Bankruptcy Court approves the Intercompany
Settlement Agreement (such date, the “Approval Date”), Party 1 and Party 2 shall
calculate the amount due under the Cost Sharing Agreement annually. 1.6 Until
the Contingent Note has been paid in full, including all interest accrued
thereupon, regardless of the tax treatment of the allocation of Intangible
Development Costs, Party 2 shall pay its share of Intangible Development Costs
solely by application of the



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset064.jpg]
4 Contingent Payment (as defined in Intercompany Settlement Agreement) in
accordance with the Intercompany Settlement Agreement. If the full amounts
incurred under the Cost Sharing Agreement cannot be paid from the Contingent
Payment, then such unpaid amounts will be accrued. 1.7 The amounts accrued under
Section 1.6 shall be treated as an administrative expense claim during the
chapter 11 case of Party 2 but shall not be paid under a plan of reorganization
proposed by the Debtors; instead, the accrued amount will remain an
intercompany, unsecured obligation of Party 2 following its emergence from
chapter 11 and shall thereafter be treated as an unsecured account payable of
reorganized Party 2. 1.8 Following payment in full of the Contingent Note,
including all interest accrued thereon, the Parties shall resume performance
under the Cost Sharing Agreement, without taking into account Sections 1.5 and
1.6 of this First Amendment, and make payments thereunder in accordance with the
terms of the Cost Sharing Agreement and the Parties’ practices prior to the
Petition Date. 1.9 As soon as reasonably practicable after the Approval Date,
Party 1 shall provide Party 2 with the technology necessary to upgrade Party 2’s
ASF Furnaces to produce 165 kg sapphire boules and all further developments
under the Cost Sharing Agreement. 1.10 The issuance of the Priority Note and the
Contingent Note, together with the $10 million cash payment under the
Intercompany Settlement Agreement, resolves all of the Parties’ payment
obligations under the Cost Sharing Agreement through the end of the second
quarter of 2015. 2. MISCELLANEOUS 2.1 Except as otherwise amended herein, the
terms and conditions of the Cost Sharing Agreement shall remain in full force
and effect. 2.2 This First Amendment will be governed by and construed in
accordance with the laws of the State of New Hampshire, USA, without regards to
its conflict of law provisions. 2.3 This First Amendment may be executed in
counterparts, and when all parties have executed a copy hereof, the executed
copies taken together shall be deemed to be the full and complete agreement of
the Parties. 2.4 The effectiveness of this First Amendment and the obligations
of each of the Parties hereunder are conditioned upon entry of an order by the
Bankruptcy Court approving the Intercompany Settlement Agreement. [remainder of
page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset065.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset066.jpg]
Exhibit E Second Amendment to Poly/DSS License Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset067.jpg]
EXECUTION VERSION SECOND AMENDMENT TO POLY/DSS LICENSE AGREEMENT This Second
Amendment (the “Second Amendment”), dated as of July 20, 2015, to the License
Agreement, effective as of July 5, 2010 (as modified by that certain Amendment
No. 1 to License Agreement, effective as of April 3, 2011, and as further
modified by that certain Polysilicon Transfer Pricing Analysis and Report for
the Calendar Year Ended December 31, 2013, the “Poly/DSS License Agreement”), is
entered into by and between GTAT Corporation (f/k/a GT Solar Incorporated)
(“Licensor”), a Delaware corporation, and GT Advanced Technologies Limited
(f/k/a GT Solar Hong Kong, Limited) (“Licensee” and, together with Licensor, the
“Parties”), a limited liability company organized and existing under the laws of
Hong Kong. Capitalized terms used in this First Amendment but not otherwise
defined herein shall have the meaning set forth in the Poly/DSS License
Agreement. RECITALS WHEREAS, on October 6, 2014 (the “Petition Date”), Licensor,
Licensee, GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced
Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT
Sapphire Systems Group LLC (collectively, the “Debtors”) filed chapter 11 cases
in the United States Bankruptcy Court for the District of New Hampshire (the
“Bankruptcy Court”); WHEREAS, under the DSS/Poly License Agreement, Licensor
granted Licensee, among other things, a nonexclusive right and license to make,
have made, assemble, have assembled, use, sell, and/or import directional
solidification systems and reactors for the production of polysilicon in all
countries outside of the United States; WHEREAS, Licensor and Licensee are
parties to: (a) that certain License Agreement, effective as of April 1, 2011,
as modified by that certain Sapphire Transfer Pricing Analysis and Report for
Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the “ASF License
Agreement”); (b) that certain Agreement for Sharing Development Costs, effective
as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that certain Management
and Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement”); and (d) that certain Management and Administrative
Services Agreement, effective as of July 5, 2010 (the “2010 Services Agreement”
and, together with the ASF License Agreement, the Cost Sharing Agreement, the
Poly/DSS License Agreement, and the 2011 Services Agreement, the “Prepetition
Intercompany Agreements”); WHEREAS, following extensive good faith, arm’s-length
negotiations among Licensor, GT SPE, Licensee, certain unaffiliated holders of
notes issued by GT Parent, and other parties in interest, Licensor, GT SPE, and
Licensee have agreed to enter into that certain Intercompany Settlement
Agreement, dated as of July 20, 2015 (the “Intercompany Settlement Agreement”),
which resolves numerous intercompany issues, including, without limitation, the
sale of their advanced sapphire furnaces in the marketplace and the sharing of
proceeds from such sales among them;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset068.jpg]
2 WHEREAS, Licensor and Licensee each desire to assume the Poly/DSS License
Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, Licensee’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Poly/DSS License Agreement. WHEREAS, under the Intercompany Settlement
Agreement, Licensee has agreed to issue to Licensor that certain Priority Note,
dated July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by Licensor against Licensee; and WHEREAS, in
connection with the Intercompany Settlement Agreement, Licensor, GT SPE, and
Licensee have entered into that certain Intercompany Sales Agreement, dated July
20, 2015 (the “Intercompany Sales Agreement”) (a copy of which is annexed to the
Intercompany Settlement Agreement) governing the sale of advanced sapphire
furnaces by Licensor and GT SPE to Licensee. NOW, THEREFORE, in consideration of
the mutual promises hereinafter set forth, the Parties agree as follows: 1.
AMENDMENTS TO POLY/DSS LICENSE AGREEMENT 1.1 Section 9.1 of the Poly/DSS License
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the new Section 9.1: The term of this Agreement will commence on the
Effective Date and will continue until the later of (a) the Maturity Date (as
defined in the Priority Note) of the Priority Note and (b) the date that the
Contingent Note has been repaid in full (including all interest accrued
thereupon), unless terminated pursuant to this Article IX; provided, that
beginning on the date that is four years from Bankruptcy Court approval of the
Intercompany Settlement Agreement, each of Licensor and Licensee may terminate
this Agreement upon no less than three (3) months prior written notice to the
other. 1.2 The following new Sections 9.2 (v), (vi), and (vii) shall be added at
the end of Section 9.2 of the Poly/DSS License Agreement: (v) Licensee is in
breach of its obligation to pay royalty under Article III of this Agreement and
such failure to pay is not cured within 10 days after Licensor provided notice
of such non-payment to Licensee. (vi) An Event of Default (as defined under the
Priority Note or the Contingent Note, as applicable) has occurred under the
Priority Note or the Contingent Note. (vii) Licensee is in material breach of
any of its obligations under (a) the Intercompany Settlement Agreement, (b) the
Intercompany Sales Agreement, (c) the ASF



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset069.jpg]
3 License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (d) the Cost Sharing Agreement (as
amended by that certain First Amendment to Cost Sharing Agreement, dated as of
July 20, 2015), (e) the 2010 Services Agreement (as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services
Agreement (as amended by that certain First Amendment to Management and
Administrative Services Agreement (Effective as of April 3, 2011), dated as of
July 20, 2015), and such breach is not cured within 10 days after Licensor
provided notice of such breach to Licensee. 1.3 The issuance of the Priority
Note and the Contingent Note, together with the $10 million cash payment under
the Intercompany Settlement Agreement, resolves all of the Parties’ payment
obligations under the Poly/DSS License Agreement through the end of the second
quarter of 2015. 2. MISCELLANEOUS 2.1 Except as otherwise amended herein, the
terms and conditions of the Poly/DSS License Agreement shall remain in full
force and effect. 2.2 This First Amendment will be governed by and construed in
accordance with the laws of the State of New Hampshire, USA, without regards to
its conflict of law provisions. 2.3 This First Amendment may be executed in
counterparts, and when all parties have executed a copy hereof, the executed
copies taken together shall be deemed to be the full and complete agreement of
the Parties. 2.4 The effectiveness of this First Amendment and the obligations
of each of the Parties hereunder are conditioned upon entry of an order by the
Bankruptcy Court approving the Intercompany Settlement Agreement. [remainder of
page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset070.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset071.jpg]
Exhibit F First Amendment to 2010 Services Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset072.jpg]
EXECUTION VERSION FIRST AMENDMENT TO MANAGEMENT AND ADMINISTRATIVE SERVICES
AGREEMENT (EFFECTIVE AS OF JULY 5, 2010) This First Amendment (the “First
Amendment”), dated as of July 20, 2015, to the Management and Administrative
Services Agreement, effective as of July 5, 2010 (the “2010 Services
Agreement”), is entered into by and between GTAT Corporation (f/k/a GT Solar
Incorporated) (“Provider”), a Delaware corporation, and GT Advanced Technologies
Limited (f/k/a GT Solar Hong Kong, Limited) (“Recipient” and, together with
Provider, the “Parties”), a limited liability company organized and existing
under the laws of Hong Kong. Capitalized terms used in this First Amendment but
not otherwise defined herein shall have the meaning set forth in the 2010
Services Agreement. RECITALS WHEREAS, on October 6, 2015, Provider, Recipient,
GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced Technologies, Inc.
(“GT Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT
Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group
LLC filed chapter 11 cases in the United States Bankruptcy Court for the
District of New Hampshire (the “Bankruptcy Court”); WHEREAS, Provider and
Recipient are parties to: (a) that certain License Agreement, effective as of
April 1, 2011, as modified by that certain Sapphire Transfer Pricing Analysis
and Report for Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the
“ASF License Agreement”); (b) that certain Agreement for Sharing Development
Costs, effective as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that
certain License Agreement, effective as of July 5, 2010, as modified by that
certain Amendment No. 1 to License Agreement, effective as of April 3, 2011, and
as further modified by that certain Polysilicon Transfer Pricing Analysis and
Report for the Calendar Year Ended December 31, 2013 (the “Poly/DSS License
Agreement”); (d) that certain Management and Administrative Services Agreement,
effective as of April 3, 2011 (the “2011 Services Agreement” and, together with
the ASF License Agreement, the Cost Sharing Agreement, the Poly/DSS License
Agreement, and the 2010 Services Agreement, the “Prepetition Intercompany
Agreements”); WHEREAS, following extensive good faith, arm’s-length negotiations
among Provider, GT SPE, Recipient, certain unaffiliated holders of notes issued
by GT Parent, and other parties in interest, Provider, GT SPE, and Recipient
have agreed to enter into that certain Intercompany Settlement Agreement, dated
as of July 20, 2015 (the “Intercompany Settlement Agreement”), which resolves
numerous intercompany issues, including, without limitation, the sale of their
ASF Furnaces in the marketplace and the sharing of proceeds from such sales
among them; WHEREAS, Provider and Recipient each desire to assume the 2010
Services Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, Party 2’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Prepetition Intercompany Agreements;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset073.jpg]
2 WHEREAS, under the Intercompany Settlement Agreement, Recipient has agreed to
issue to Provider that certain Priority Note, dated July 20, 2015 (the “Priority
Note”) (a copy of which is annexed to the Intercompany Settlement Agreement), to
satisfy certain post-petition administrative expense claims by Provider against
Recipient; and WHEREAS, in connection with the Intercompany Settlement
Agreement, Provider, GT SPE, and Recipient have entered into that certain
Intercompany Sales Agreement, dated July 20, 2015 (the “Intercompany Sales
Agreement”) (a copy of which is annexed to the Intercompany Settlement
Agreement) governing the sale of ASF Furnaces by Provider and GT SPE to
Recipient. NOW, THEREFORE, in consideration of the mutual promises hereinafter
set forth, the Parties agree as follows: 1. AMENDMENTS TO 2010 SERVICES
AGREEMENT 1.1 Section 2.1 of the 2010 Services Agreement is hereby deleted in
its entirety and inserted in place thereof shall be the following new Section
2.1: The term of this Agreement will commence on the Effective Date and will
continue until the later of (a) the Maturity Date (as defined in the Priority
Note) of the Priority Note and (b) the date that the Contingent Note has been
repaid in full (including all interest accrued thereupon), unless terminated
sooner as hereinafter provided; provided, that beginning on the date that is
four years from Bankruptcy Court approval of the Intercompany Settlement
Agreement, each of Provider and Recipient may terminate this Agreement upon no
less than three (3) months prior written notice to the other. 1.2 The following
provision shall be added to the end of Section 2.2 of the 2010 Services
Agreement: In addition, this Agreement will terminate if: (i) an Event of
Default (as defined under the Priority Note or the Contingent Note, as
applicable) has occurred under the Priority Note or the Contingent Note; or (ii)
Recipient is in material breach of any of its obligations under (a) the
Intercompany Settlement Agreement, (b) the Intercompany Sales Agreement, (c) the
ASF License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (d) the Cost Sharing Agreement (as
amended by that certain First Amendment to Cost Sharing Agreement, dated as of
July 20, 2015), (e) the Poly/DSS License Agreement (as amended by that certain
Second Amendment to Poly/DSS License Agreement, dated as of July 20, 2015), or
(f) the 2011 Services Agreement (as amended by that certain First Amendment to
Management and Administrative Services Agreement (Effective as of April 3,
2011), dated as of July 20, 2015), and such breach is not cured within 10 days
after Provider provided notice of such breach to Recipient.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset074.jpg]
3 1.3 The issuance of the Priority Note and the Contingent Note, together with
the $10 million cash payment under the Intercompany Settlement Agreement,
resolves all of the Parties’ payment obligations under the 2010 Services
Agreement through the end of the second quarter of 2015. 2. MISCELLANEOUS 2.1
Except as otherwise amended herein, the terms and conditions of the 2010
Services Agreement shall remain in full force and effect. 2.2 This First
Amendment will be governed by and construed in accordance with the laws of Hong
Kong, without regards to its conflict of law provisions. 2.3 This First
Amendment may be executed in counterparts, and when all parties have executed a
copy hereof, the executed copies taken together shall be deemed to be the full
and complete agreement of the Parties. 2.4 The effectiveness of this First
Amendment and the obligations of each of the Parties hereunder are conditioned
upon entry of an order by the Bankruptcy Court approving the Intercompany
Settlement Agreement. [remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset075.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset076.jpg]
Exhibit G First Amendment to 2011 Services Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset077.jpg]
EXECUTION VERSION FIRST AMENDMENT TO MANAGEMENT AND ADMINISTRATIVE SERVICES
AGREEMENT (EFFECTIVE AS OF APRIL 3, 2011) This First Amendment (the “First
Amendment”), dated as of July 20, 2015, to the Management and Administrative
Services Agreement, effective as of April 3, 2011 (the “2011 Services
Agreement”), is entered into by and between GTAT Corporation (f/k/a GT Solar
Incorporated) (“Provider”), a Delaware corporation, and GT Advanced Technologies
Limited (f/k/a GT Solar Hong Kong, Limited) (“Recipient” and, together with
Provider, the “Parties”), a limited liability company organized and existing
under the laws of Hong Kong. Capitalized terms used in this First Amendment but
not otherwise defined herein shall have the meaning set forth in the 2011
Services Agreement. RECITALS WHEREAS, on October 6, 2015, Provider, Recipient,
GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced Technologies, Inc.
(“GT Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT
Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group
LLC filed chapter 11 cases in the United States Bankruptcy Court for the
District of New Hampshire (the “Bankruptcy Court”); WHEREAS, Provider and
Recipient are parties to: (a) that certain License Agreement, effective as of
April 1, 2011, as modified by that certain Sapphire Transfer Pricing Analysis
and Report for Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the
“ASF License Agreement”); (b) that certain Agreement for Sharing Development
Costs, effective as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that
certain License Agreement, effective as of July 5, 2010, as modified by that
certain Amendment No. 1 to License Agreement, effective as of April 3, 2011, and
as further modified by that certain Polysilicon Transfer Pricing Analysis and
Report for the Calendar Year Ended December 31, 2013 (the “Poly/DSS License
Agreement”); (d) that certain Management and Administrative Services Agreement,
effective as of July 5, 2010 (the “2010 Services Agreement” and, together with
the ASF License Agreement, the Cost Sharing Agreement, the Poly/DSS License
Agreement, and the 2011 Services Agreement, the “Prepetition Intercompany
Agreements”); WHEREAS, following extensive good faith, arm’s-length negotiations
among Provider, GT SPE, Recipient, certain unaffiliated holders of notes issued
by GT Parent, and other parties in interest, Provider, GT SPE, and Recipient
have agreed to enter into that certain Intercompany Settlement Agreement, dated
as of July 20, 2015 (the “Intercompany Settlement Agreement”), which resolves
numerous intercompany issues, including, without limitation, the sale of their
ASF Furnaces in the marketplace and the sharing of proceeds from such sales
among them; WHEREAS, Provider and Recipient each desire to assume the 2011
Services Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, Party 2’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Prepetition Intercompany Agreements;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset078.jpg]
2 WHEREAS, under the Intercompany Settlement Agreement, Recipient has agreed to
issue to Provider that certain Priority Note, dated July 20, 2015 (the “Priority
Note”) (a copy of which is annexed to the Intercompany Settlement Agreement), to
satisfy certain post-petition administrative expense claims by Provider against
Recipient; and WHEREAS, in connection with the Intercompany Settlement
Agreement, Provider, GT SPE, and Recipient have entered into that certain
Intercompany Sales Agreement, dated July 20, 2015 (the “Intercompany Sales
Agreement”) (a copy of which is annexed to the Intercompany Settlement
Agreement) governing the sale of ASF Furnaces by Provider and GT SPE to
Recipient. NOW, THEREFORE, in consideration of the mutual promises hereinafter
set forth, the Parties agree as follows: 1. AMENDMENTS TO 2011 SERVICES
AGREEMENT 1.1 Section 2.1 of the 2011 Services Agreement is hereby deleted in
its entirety and inserted in place thereof shall be the new Section 2.1: The
term of this Agreement will commence on the Effective Date and will continue
until the later of (a) the Maturity Date (as defined in the Priority Note) of
the Priority Note and (b) the date that the Contingent Note has been repaid in
full (including all interest accrued thereupon), unless terminated sooner as
hereinafter provided; provided, that beginning on the date that is four years
from Bankruptcy Court approval of the Intercompany Settlement Agreement, each of
Provider and Recipient may terminate this Agreement upon no less than three (3)
months prior written notice to the other. 1.2 The following provision shall be
added to the end of Section 2.2 of the 2010 Services Agreement: In addition,
this Agreement will terminate if: (i) an Event of Default (as defined under the
Priority Note or the Contingent Note, as applicable) has occurred under the
Priority Note or the Contingent Note; or (ii) Recipient is in material breach of
any of its obligations under (a) the Intercompany Settlement Agreement, (b) the
Intercompany Sales Agreement, (c) the ASF License Agreement (as amended by that
certain First Amendment to ASF License Agreement, dated as of July 20, 2015),
(d) the Cost Sharing Agreement (as amended by that certain First Amendment to
Cost Sharing Agreement, dated as of July 20, 2015), (e) the Poly/DSS License
Agreement (as amended by that certain Second Amendment to Poly/DSS License
Agreement, dated as of July 20, 2015), or (f) the 2010 Services Agreement (as
amended by that certain First Amendment to Management and Administrative
Services Agreement (Effective as of July 5, 2015), dated as of July 20, 2015),
and such breach is not cured within 10 days after Provider provided notice of
such breach to Recipient.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset079.jpg]
3 1.3 The issuance of the Priority Note and the Contingent Note, together with
the $10 million cash payment under the Intercompany Settlement Agreement,
resolves all of the Parties’ payment obligations under the 2011 Services
Agreement through the end of the second quarter of 2015. 2. MISCELLANEOUS 2.1
Except as otherwise amended herein, the terms and conditions of the 2011
Services Agreement shall remain in full force and effect. 2.2 This First
Amendment will be governed by and construed in accordance with the laws of Hong
Kong, without regards to its conflict of law provisions. 2.3 This First
Amendment may be executed in counterparts, and when all parties have executed a
copy hereof, the executed copies taken together shall be deemed to be the full
and complete agreement of the Parties. 2.4 The effectiveness of this First
Amendment and the obligations of each of the Parties hereunder are conditioned
upon entry of an order by the Bankruptcy Court approving the Intercompany
Settlement Agreement. [remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset080.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset081.jpg]
Exhibit H Contingent Note



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset082.jpg]
EXECUTION VERSION CONTINGENT NOTE $130,000,000.00 July 20, 2015 For value
received, GT Advanced Technologies Limited (“GT Hong Kong” or “Maker”), a Hong
limited liability company, hereby promises to pay to GTAT Corporation, a
Delaware corporation (“GTAT Corp.” and, together with any transferee permitted
under the terms hereof, “Holder”), the principal amount of $130,00,000.00,
together with interest thereon calculated in accordance with the provisions of
this promissory note (as amended, restated, supplemented, or otherwise modified
from time to time, the “Note”). 1. Definitions. 1.1 “2010 Services Agreement”
means that certain Management and Administrative Services Agreement, effective
as of July 5, 2010, between GTAT Corp. and GT Hong Kong, as amended by that
certain First Amendment to Management and Administrative Services Agreement
(Effective as of July 5, 2015), dated as of July 20, 2015. 1.2 “2011 Services
Agreement” means that certain Management and Administrative Services Agreement,
effective as of April 3, 2011, between GTAT Corp. and GT Hong Kong, as amended
by that certain First Amendment to Management and Administrative Services
Agreement (Effective as of April 3, 2011), dated as of July 20, 2015. 1.3 “ASF
Furnaces” means advanced sapphire furnaces. 1.4 “ASF Furnace Sale” means the
sale of any ASF Furnace by GT Hong Kong, regardless of whether such ASF Furnace
is or was owned by GTAT Corp., GT Hong Kong, or GT SPE. 1.5 “ASF License
Agreement” means that certain License Agreement, by and between GTAT Corp. and
GT Hong Kong, effective as of April 1, 2011, as modified by that certain
Sapphire Transfer Pricing Analysis and Report for the Fiscal Year Ended March
31, 2012, issued January 21, 2013, and as amended by that certain First
Amendment to ASF License Agreement, dated as of July 20, 2015. 1.6 “Bankruptcy
Code” means title 11 of the United States Code, as in effect from time to time.
1.7 “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York. 1.8
“Chapter 11 Cases” means the voluntary chapter 11 bankruptcy cases initiated by
GT Advanced Technologies Inc. and its affiliated debtors in the Court, which are
jointly administered under Case No. 14-11916-HJB.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset083.jpg]
2 1.9 “Contingent Note Collateral” means (i) 100% of the amount of proceeds from
ASF Furnace Sales received by GT Hong Kong that is owed to GTAT Corp. under the
terms of the Intercompany Settlement Agreement, (ii) 100% of the amount of
proceeds from ASF Furnace Sales received by GT Hong Kong that is owed to GT SPE
under the terms of the Intercompany Settlement Agreement and (iii) 50% of the
amount of proceeds from ASF Furnace Sales retained by GT Hong Kong, and any
proceeds of the foregoing; all subject to a carve-out for the benefit of GT Hong
Kong of up to $10 million. 1.10 “Contingent Payment” has the meaning set forth
in the Intercompany Settlement Agreement. 1.11 “Cost Sharing Agreement” means
that certain Agreement for Sharing Development Costs, by and between GTAT Corp.
and GT Hong Kong, effective as of April 1, 2011, as amended by that certain
First Amendment to Cost Sharing Agreement, dated as of July 20, 2015. 1.12
“Court” means the United States Bankruptcy Court for the District of New
Hampshire. 1.13 “Debenture” means that certain Debenture between GT Hong Kong,
GTAT Corp., and GT SPE, dated as of July 20, 2015. 1.14 “Debtors” means GT
Advanced Technologies Inc. and its affiliated debtors in the Chapter 11 Cases.
1.15 “DIP Financing” means the debtor in possession financing to be provided by
certain holders of the 3.00% Senior Convertible Notes due 2017 and 3.00% Senior
Convertible Notes issued by GT Advanced Technologies Inc. 1.16 “Dollars” or “$”
means United States dollars. 1.17 “Event of Default” has the meaning set forth
in Section 7.1 hereof. 1.18 “GT SPE” means GT Advanced Equipment Holding LLC.
1.19 “Intercompany Sales Agreement” means that certain Intercompany Sales
Agreement, dated July 20, 2015, by and among GTAT Corp., GT Hong Kong, and GT
SPE. 1.20 “Intercompany Settlement Agreement” means that certain Intercompany
Settlement Agreement, dated July 20, 2015, by and among GTAT Corp., GT Hong
Kong, and GT SPE. 1.21 “Priority Note” means that certain Priority Note made by
GT Hong Kong in favor of GTAT Corp. of even date herewith (as amended, restated,
supplemented, or otherwise modified from time to time). 1.22 “Obligations” means
all principal, interest, fees (if any), charges, expenses, attorneys’ fees, and
any other sum chargeable to Maker under this Note.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset084.jpg]
3 1.23 “Poly/DSS License Agreement” means that certain License Agreement, by and
between GTAT Corp. and GT Hong Kong, effective as of July 5, 2010, as amended by
that certain Amendment No. 1 to License Agreement, effective as of April 3,
2011, as further modified by that certain Polysilicon Transfer Pricing Analysis
and Report for the Calendar Year Ended December 31, 2013), and as further
amended by that certain First Amendment to Poly/DSS License Agreement, dated as
of July 20, 2015. 1.24 “Recourse Sub-Obligation” shall mean $45,000,000.00 of
the principal amount of this Note. 2. Interest. The Note shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to 12.5%, to
be paid in kind on a monthly basis, provided that any such interest paid in kind
shall accrue and be capitalized and be added to the aggregate principal balance
of this Note in arrears on a monthly basis. 3. Payment of Principal and Interest
on Note. 3.1 Scheduled Payments. This Note shall amortize solely by application
of the Contingent Payment in accordance with the Intercompany Settlement
Agreement. 3.2 Application of Payments. Payments under this Note shall be
applied (a) first, to the payment of accrued interest hereunder until all such
interest is paid, and (b) second, to the repayment of the principal outstanding
hereunder. 4. Treatment of Note; Set-Off; Taxes 4.1 The obligations of GT Hong
Kong to pay the Contingent Payments under the Contingent Note when due and
payable, shall be treated as allowed administrative expense claims under
sections 503(b) and 507(a)(2) of the Bankruptcy Code against GT Hong Kong in the
Chapter 11 Cases. The Obligations under the Contingent Note shall not be subject
to setoff or recoupment. 4.2 All payments to be made to Holder under this Note
shall be made free and clear of and (save as required by law) without any
deduction for or on account of any tax, withholding, charges, set-off or
counterclaim (except for any income or profit tax). If Maker is required by law
to make a deduction or withholding (except for any income or profit tax) from
any payment made under this Note, then the sum payable by Maker in respect of
which such deduction or withholding is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding (including any deduction or withholding applicable to additional
sums payable under this Section 4.3), Holder receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or been required to be made. If Maker makes any payment
under this Note in respect of which it is required by law to make any deduction
or withholding (except for any income or profit tax), then it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to Holder, within thirty (30) calendar days after it has made such payment to
the applicable authority, an



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset085.jpg]
4 original receipt or other appropriate evidence issued by such authority
evidencing the payment to such authority of all amounts so required to be
deducted or withheld from such payment. 5. Covenants 5.1 Total cash
disbursements made by GT Hong Kong, excluding, without duplication, (i) cash
expenditures with respect to fully executed purchase orders that will be
accounted for as costs of goods sold when revenue is recognized, provided, that
for cash expenditures beginning on July 1, 2015, such expenditures related to
each fully executed purchase order shall not exceed the total revenue to be
recognized over the life of the applicable fully executed purchase order
(irrespective of any required revenue deferrals), (ii) payments to GTAT Corp.
and any cash withholding taxes related to such payments that are royalty
payments, (iii) costs related directly to the shipping and installation of sold
ASF Furnaces and sold furnace components (including cash taxes related directly
to such shipping and installation), (iv) costs related directly to seed
purchases pursuant to the Seed Agreement (as defined in the Debtors’ motion,
dated March 30, 2015 [Docket # 1544]), and (v) payments of certain amounts to
Kerry Logistics in accordance with the Stipulation and Agreed Order entered by
the Bankruptcy Court [Docket # 1668], shall not exceed (a) $4.5 million in Q3
fiscal year 2015 (commencing July 5, 2015 and ending September 26, 2015), (b)
$3.75 million in Q4 fiscal year 2015 (commencing September 27, 2015 and ending
December 31, 2015), and (c) $2.50 million per every fiscal quarter thereafter
(Q1 fiscal year 2016 commencing January 1, 2016 and ending April 2, 2016 and Q2
fiscal year 2016 commencing April 3, 2016 and ending July 2, 2016). 5.2 GT Hong
Kong shall provide monthly cash reports to GTAT Corp. with copies to the legal
and financial advisors of GTAT Corp., GT SPE, the lenders under the DIP
Financing, and the official committee of unsecured creditors appointed in the
Chapter 11 Cases. 6. Security Interest 6.1 Maker hereby grants to Holder a
security interest in the Contingent Note Collateral to secure all of Maker’s
Obligations. Maker hereby authorizes Holder to file financing statements
describing the Contingent Note Collateral and to take any and all other steps
necessary or advisable to perfect or protect such security interest. 6.2 To
secure all of Maker’ Obligations, Maker also grants to Holder a floating charge
in the Contingent Note Collateral, pursuant to the Debenture; provided, however,
that nothing in the Debenture shall be deemed or interpreted to modify the
rights set forth in this Note. 6.3 The security interest securing this Note
shall be (i) junior to the security interest securing the Priority Note and (ii)
senior to the security interest securing the Intercompany Sales Agreement. 6.4
Under a plan of reorganization for GT Hong Kong in its Chapter 11 Case, the
Recourse Sub-Obligation shall be subject to treatment as a recourse general
unsecured claim of GTAT Corp. against GT Hong Kong (which will be reduced
dollar-for-dollar by any payments upon this Note).



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset086.jpg]
5 6.5 Maker agrees to execute any further documents, and to take any further
actions, reasonably requested by Holder to evidence or perfect the security
interests granted under this Article 6, to maintain the perfection and priority
of these security interests, or to effectuate the rights granted to Holder in
this Article 6. 7. Events of Default. 7.1 Definition. For purposes of this Note,
an “Event of Default” shall be deemed to have occurred if: (a) Maker fails to
pay when due and payable the full amount of interest then accrued on this Note
or the full amount of any principal payment on this Note; (b) An Event of
Default has occurred under the Priority Note; (c) GT Hong Kong is in material
breach of any of its obligations under this Note (other than the failure to pay
when due and payable the full amount of interest then accrued on this note or
the full amount of any principal payment on this Note), the Intercompany
Settlement Agreement, the ASF License Agreement, the Cost Sharing Agreement, the
Poly/DSS License Agreement, the 2010 Services Agreement, or the 2011 Services
Agreement, and such breach is not cured within 10 days after GTAT Corp. provided
notice of such breach to GT Hong Kong; (d) GTAT Corp. and its direct and
indirect subsidiaries organized in the United States have less than $22,500,000
in unrestricted cash; (e) The Bankruptcy Court enters an order authorizing the
sale of all or substantially all assets of GTAT Corp. at a time when the DIP
Financing will not have been repaid in full on or before consummation of such a
sale; or (f) The Chapter 11 Case of either GTAT Corp. or GT Hong Kong is
converted to a case under chapter 7 of the Bankruptcy Code. 7.2 Consequences of
Events of Default. (a) If an Event of Default has occurred, the aggregate
principal amount of this Note (together with all accrued interest thereon and
all other amounts due and payable with respect thereto) shall become immediately
due and payable without any action on the part of Holder, and Maker shall
immediately pay to Holder all amounts due and payable with respect to this Note.
(b) If an Event of Default has occurred, Holder may pursue any and all remedies
available at law (including, but not limited to, those available under the
provisions of the New York Uniform Commercial Code and those set forth in the
Debenture) or in equity to enforce the security interests granted hereunder by
Maker to Holder (subject to the carve-out provisions of the Contingent Note
Collateral), including, without limitation:



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset087.jpg]
6 (i) file suit and obtain judgment and, in conjunction with any action, seek
any ancillary remedies provided by law, including levy of attachment and
garnishment, (ii) demand that Maker make the Contingent Note Collateral
available to Holder as it may direct (and Maker hereby agrees to comply with
such demand), and (iii) with or without taking possession, sell, lease, or
otherwise dispose of the Contingent Note Collateral at public or private sale in
accordance with the New York Uniform Commercial Code, which remedies may be
pursued separately, successively, or simultaneously. (c) Holder shall also have
any other rights that Holder may have been afforded under any contract or
agreement at any time and any other rights that Holder may have pursuant to
applicable law. (d) Maker hereby waives diligence, presentment, protest and
demand, and notice of protest and demand, dishonor, and nonpayment of this Note,
and expressly agrees that this Note, or any payment hereunder, may be extended
from time to time and that Holder hereof may accept security for this Note or
release security for this Note, all without in any way affecting the liability
of Maker hereunder. (e) The rights and remedies of Holder under this Note are
cumulative. Holder shall have all other rights and remedies not inconsistent
herewith as provided under the New York Uniform Commercial Code, by law, or in
equity. No exercise by Holder of one right or remedy shall be deemed an
election, and no waiver by Holder of any Event of Default shall be deemed a
continuing waiver. No delay by Holder shall constitute a waiver, election, or
acquiescence by it. 8. Attorney’s Fees. Maker agrees to pay or reimburse upon
demand Holder for all of its reasonable out-of-pocket costs and expenses
(including reasonable attorney’s fees) incurred in connection with the
enforcement of Maker’s Obligations or the exercise of any rights or remedies
hereunder or under applicable law, including, without limitation, the exercise
of rights and remedies with respect to the Contingent Note Collateral. 9.
Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Note may be amended and Maker may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
Maker has obtained the written consent of Holder of this Note. 10. Assignment
and Transfer. Holder may assign at any time (or grant a participation interest
at any time in) this Note to any of its affiliates, any financial institutions,
or any other person (including upon enforcement of rights by any secured
creditor of the Holder), in which event, the assignee shall have, to the extent
of such assignment, the same rights and benefits as it would if it were Holder,
except as otherwise provided by the terms of such assignment or participation.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset088.jpg]
7 11. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full, this Note shall be surrendered to Maker for
cancellation and shall not be reissued. 12. Payments. All payments to be made to
Holder shall be made in the lawful money of the United States of America in
immediately available funds. 13. Place of Payment. Payments of principal and
interest shall be delivered to Holder at such address as is specified by prior
written notice by Holder. 14. Governing Law. All questions concerning the
construction, validity, and interpretation of this Note will be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
15. Loss, Theft, Destruction, or Mutilation of Note. Upon receipt by Maker of
evidence reasonably satisfactory to Maker of the loss, theft, destruction or
mutilation of this Note, and, in case of loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to Maker or, in case of
mutilation, upon surrendering this Note for cancellation, and upon reimbursement
to Maker of all reasonable expenses incidental thereto, Maker will make and
deliver a new note of like tenor in lieu of this Note. Any note made and
delivered in accordance with the provisions of this paragraph shall be dated as
of the date hereof. 16. Waiver of Presentment, Demand, and Dishonor. Maker
hereby waives presentment for payment, protest, demand, notice of protest,
notice of nonpayment, and diligence with respect to this Note, and waives and
renounces all rights to the benefits of any statute of limitations or any
moratorium, appraisement, exemption, or homestead now provided or that hereafter
may be provided by any federal or applicable state statute, including, but not
limited to, exemptions provided by or allowed under the Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals, and modifications hereof. 17. Usury Laws. It is the
intention of the Maker and Holder to conform strictly to all applicable usury
laws now or hereafter in force, and any interest payable under this Note shall
be subject to reduction to the amount not in excess of the maximum legal amount
allowed under the applicable usury laws as now or hereafter constructed by the
courts having jurisdiction over such matters. If the maturity of this Note is
accelerated by reason of an Event of Default or otherwise, then earned interest
may never include more than the maximum amount permitted by law, computed from
the date hereof until payment, and any interest in excess of the maximum amount
permitted by law shall be canceled automatically and, if theretofore paid,
shall, at the option of Holder, either be rebated to Maker or credited on the
principal amount of this Note, or if this Note has been paid, then the excess
shall be rebated to Maker. The aggregate amount of all interest (whether
designated as interest, service charges, points, or otherwise) contracted for,
chargeable, or receivable under this Note shall under no circumstances exceed
the maximum legal rate upon the unpaid principal balance of this Note remaining
unpaid from time to time. If such interest does exceed the maximum legal rate,
it shall be deemed a mistake and such excess



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset089.jpg]
8 shall be canceled automatically and, if theretofore paid, rebated to Maker or
credited on the principal amount of this Note, or if this Note has been repaid,
then such excess shall be rebated to Maker. 18. Waiver of Jury Trial; Consent to
Jurisdiction. Maker (and, by virtue of its acceptance hereof, Holder) hereby
irrevocably waive all right to trial by jury in any litigation, action,
proceeding, cross-claim, or counterclaim in any court (whether based on
contract, tort, or otherwise) arising out of, relating to, or in connection with
(a) this Note or the validity, performance, interpretation, collection, or
enforcement hereof or (b) the actions of such party in the negotiation,
authorization, execution, delivery, administration, performance, or enforcement
hereof. Maker (and, by virtue of its acceptance hereof, Holder) further hereby
waive any right of offset or right to interpose any counterclaim in any such
action, except for compulsory counterclaims. All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined in the
Bankruptcy Court, or if the Bankruptcy Court no longer has jurisdiction or
abstains, then in the state courts of New York sitting in New York City in the
Borough of Manhattan or, to the extent subject matter jurisdiction exists
therefor, the United States District Court for the District of New York, and the
Maker and Holder irrevocably submit to the exclusive jurisdiction of such courts
in respect of any such actions or proceedings. [Remainder of Page Intentionally
Left Blank]



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset090.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset091.jpg]
Exhibit I Intercompany Sales Agreement



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset092.jpg]
EXECUTION VERSION INTERCOMPANY SALES AGREEMENT This Intercompany Sales Agreement
(the “Intercompany Sales Agreement”), dated as of July 20, 2015, is entered into
by and among GT Advanced Technologies Limited (“GT Hong Kong”), a Hong Kong
limited liability company, GTAT Corporation (“GTAT Corp.”), a Delaware
corporation, and GT Advanced Equipment Holding LLC (“GT SPE”), a Delaware
limited liability company. GT Hong Kong, GTAT Corp., and GT SPE are referred to
herein each as a “Party” and, collectively, as the “Parties.” RECITALS WHEREAS,
on October 6, 2014 (the “Petition Date”), GTAT Corp., GT Hong Kong, GT SPE, GT
Advanced Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc.,
Lindbergh Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC
and GT Sapphire Systems Group LLC (collectively, “GTAT” or the “Debtors”) filed
chapter 11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court
for the District of New Hampshire (the “Bankruptcy Court”); WHEREAS, GTAT Corp.
and GT SPE collectively own more than 2,100 ASF Furnaces (as defined below), and
GT Hong Kong owns approximately 240 ASF Furnaces; WHEREAS, GT Hong Kong and GTAT
Corp. are parties to: (a) that certain License Agreement, effective as of April
1, 2011, as modified by that certain Sapphire Transfer Pricing Analysis and
Report for Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the “ASF
License Agreement”); (b) that certain Agreement for Sharing Development Costs,
effective as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that certain
License Agreement, effective as of July 5, 2010, as modified by that certain
Amendment No. 1 to License Agreement, effective as of April 3, 2011, and as
further modified by that certain Polysilicon Transfer Pricing Analysis and
Report for the Calendar Year Ended December 31, 2013 (the “Poly/DSS License
Agreement”); (d) that certain Management and Administrative Services Agreement,
effective as of July 5, 2010 (the “2010 Services Agreement”); and (e) that
certain Management and Administrative Services Agreement, effective as of April
3, 2011 (the “2011 Services Agreement” and, together with the ASF License
Agreement, the Cost Sharing Agreement, the Poly/DSS License Agreement, and the
2010 Services Agreement, the “Prepetition Intercompany Agreements”); WHEREAS,
under the ASF License Agreement, GTAT Corp. granted GT Hong Kong, among other
things, the exclusive right and license (without reservation of right to GTAT
Corp.) to make, have made, assemble, have assembled, use, sell, and/or import
ASF Furnaces in all countries outside of the United States; WHEREAS, under the
Cost Sharing Agreement, (a) GTAT Corp. and GT Hong Kong agreed, among other
things, to share the costs of the development of improvements to the original
technology platform licensed under the ASF License Agreement (such improvements,
the “Improvements”) and (b) GTAT Corp. and GT Hong Kong each received the
exclusive right and licenses (without reservation of right of the other party)
to make, use, sell and/or import,



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset093.jpg]
2 copy, display, create derivative works, or otherwise exploit the Improvements
within each party’s respective territory; WHEREAS, GTAT Corp. asserts that (a)
it did not provide the most recent version of 165 kg ASF Furnace technology to
GT Hong Kong prior to the Petition Date and (b) even if it has a legal
obligation to provide such technology to GT Hong Kong, GT Hong Kong must first
pay its share of the development costs for such technology under the Cost
Sharing Agreement; WHEREAS, under the current structure of the ASF License
Agreement and the Cost Sharing Agreement, GTAT Corp., GT SPE, and GT Hong Kong
require each other’s cooperation in order to sell any of their ASF Furnaces
outside the United States; WHEREAS, following extensive good faith, arm’s-length
negotiations among GTAT Corp., GT SPE, GT Hong Kong, certain unaffiliated
holders of notes issued by GT Parent, and other parties in interest, GTAT Corp.,
GT SPE, and GT Hong Kong have agreed to enter into that certain Intercompany
Settlement Agreement, dated as of July 20, 2015 (the “Intercompany Settlement
Agreement”), which resolves numerous intercompany issues between and among the
Parties, including, without limitation, with respect to the sale of their ASF
Furnaces in the marketplace and the sharing of proceeds from such sales among
them; WHEREAS, under the Intercompany Settlement Agreement, among other things,
GT Hong Kong has agreed to issue to GTAT Corp. (a) that certain Priority Note,
dated July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by GTAT Corp. against GT Hong Kong, and (b) that
certain Contingent Note, dated July 20, 2015 (the “Contingent Note”) (a copy of
which is annexed to the Intercompany Settlement Agreement), to satisfy, among
other things, the cure costs under the Prepetition Intercompany Agreements; and
WHEREAS, the Parties desire, subject to the terms of the Intercompany Settlement
Agreement and in accordance with the terms of this Intercompany Sales Agreement,
to allocate among the Parties certain rights, responsibilities, and obligations
arising from purchase orders, purchase agreements, invoices, and/or other
purchase documentation (each, a “Purchase Order”) to be entered into, performed
under, accepted, or issued by GT Hong Kong and certain third parties located
outside of the United States (each such third party, a “Customer”) and pursuant
to which GT Hong Kong will be obligated to sell ASF Furnaces to such Customers.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the Parties agree as follows: 1. DEFINITIONS For purposes of this Agreement, the
following definitions shall apply to the terms set forth below wherever they
appear: 1.1 “Accounts” has the meaning set forth in Article 9 of the New York
Uniform Commercial Code.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset094.jpg]
3 1.2 “Approval Order” has the meaning set forth in Section 6.2 hereof. 1.3
“Approval Date” means the date on which the Approval Order is entered by the
Bankruptcy Court. 1.4 “ASF Furnaces” means (a) advanced sapphire furnaces and
(b) all components, parts, processes, and accessories associated therewith. 1.5
“Combined Sale” has the meaning set forth in Section 3.4 hereof. 1.6 “Debenture”
means that certain Debenture between GT Hong Kong, GTAT Corp., and GT SPE, dated
as of July 20. 1.7 “GT Hong Kong ASF Furnaces” means ASF Furnaces owned by GT
Hong Kong as of the date of this Intercompany Sales Agreement. 1.8 “GT SPE ASF
Furnaces” means ASF Furnaces owned by GT SPE as of the date of this Intercompany
Sales Agreement. 1.9 “GT SPE Collateral” means (a) all of GT Hong Kong’s now
owned or hereafter acquired Accounts that in any way relate to ASF Furnaces that
are or were the subject of Intercompany Sales made by GT SPE to GT Hong Kong,
(b) all of GT Hong Kong’s now owned or hereafter acquired Letter-of-Credit
Rights that in any way relate to ASF Furnaces that are or were the subject of
Intercompany Sales made by GT SPE to GT Hong Kong, (c) all of GT Hong Kong’s now
owned or hereafter acquired rights in and to Supporting Obligations (including
guarantees and Letter-of-Credit Rights) that in any way relate to ASF Furnaces
that are or were the subject of Intercompany Sales made by GT SPE to GT Hong
Kong, (d) all of GT Hong Kong’s now owned or hereafter acquired (i) rights of
reclamation, replevin, or recovery, (ii) mechanic’s liens or other liens, (iii)
rights of setoff, and (iv) other rights or remedies, in each case, that in any
way relate to ASF Furnaces that are or were the subject of Intercompany Sales
made by GT SPE to GT Hong Kong, (e) all of GT Hong Kong’s now owned or hereafter
acquired rights in respect of returned goods arising in relation to ASF Furnaces
that were the subject of Intercompany Sales made by GT SPE to GT Hong Kong, (f)
all of GT Hong Kong’s now owned or hereafter acquired rights in any deposits in
relation to ASF Furnaces that were the subject of Intercompany Sales made by GT
SPE to GT Hong Kong, and (g) any and all proceeds of any of the foregoing. 1.10
“GTAT Corp. ASF Furnaces” means ASF Furnaces owed by GTAT Corp. as of the date
of this Intercompany Sales Agreement. 1.11 “GTAT Corp. Collateral” means (a) all
of GT Hong Kong’s now owned or hereafter acquired Accounts that in any way
relate to ASF Furnaces that are or were the subject of Intercompany Sales made
by GTAT Corp. to GT Hong Kong, (b) all of GT Hong Kong’s now owned or hereafter
acquired Letter-of-Credit Rights that in any way relate to ASF Furnaces that are
or were the subject of Intercompany Sales made by GTAT Corp. to GT



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset095.jpg]
4 Hong Kong, (c) all of GT Hong Kong’s now owned or hereafter acquired rights in
and to Supporting Obligations (including guarantees and Letter-of-Credit Rights)
that in any way relate to ASF Furnaces that are or were the subject of
Intercompany Sales made by GTAT Corp. to GT Hong Kong, (d) all of GT Hong Kong’s
now owned or hereafter acquired (i) rights of reclamation, replevin, or
recovery, (ii) mechanic’s liens or other liens, (iii) rights of setoff, and (iv)
other rights or remedies, in each case, that in any way relate to ASF Furnaces
that are or were the subject of Intercompany Sales made by GTAT Corp. to GT Hong
Kong, (e) all of GT Hong Kong’s now owned or hereafter acquired rights in
respect of returned goods arising in relation to ASF Furnaces that were the
subject of Intercompany Sales made by GTAT Corp. to GT Hong Kong, (f) all of GT
Hong Kong’s now owned or hereafter acquired rights in any deposits in relation
to ASF Furnaces that were the subject of Intercompany Sales made by GTAT Corp.
to GT Hong Kong, and (g) any and all proceeds of any of the foregoing. 1.12
“Intercompany Sale” has the meaning set forth in Section 2.1 hereof. 1.13
“Letter-of-Credit Rights” has the meaning set forth in Article 9 of the New York
Uniform Commercial Code. 1.14 “Mesa ASF Price” has the meaning set forth in
Section 2.4 hereof. 1.15 “Mesa ASF Furnaces” means, collectively, the GTAT Corp.
ASF Furnaces and the GT SPE ASF Furnaces. 1.16 “Supporting Obligations” has the
meaning set forth in Article 9 of the New York Uniform Commercial Code. 2.
INTERCOMPANY SALE OF MESA ASF FURNACES 2.1 Intercompany Sales. In furtherance of
Purchase Orders, (a) GTAT Corp. agrees to sell GTAT Corp. ASF Furnaces to GT
Hong Kong, and GT Hong Kong agrees to purchase such GTAT Corp. ASF Furnaces from
GTAT Corp., and (b) GT SPE agrees to sell GT SPE ASF Furnaces to GT Hong Kong,
and GT Hong Kong agrees to purchase such GT SPE ASF Furnaces from GT SPE (all
such sales described in clauses (a) and (b), the “Intercompany Sales”), which
ASF Furnaces GT Hong Kong shall, immediately thereafter, resell to Customers
pursuant to such Purchase Orders; provided, however, that no Intercompany Sales
shall occur unless and until GT Hong Kong has sold all GT Hong Kong ASF
Furnaces, except in the case where a Customer requests the purchase a Mesa ASF
Furnace. GTAT Corp. and GT SPE shall not be obligated to sell any ASF Furnaces
to GT Hong Kong, and GT Hong Kong shall not be obligated to purchase any ASF
Furnaces from GTAT Corp. or GT SPE, unless and until such ASF Furnaces are
necessary for GT Hong Kong to satisfy



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset096.jpg]
5 an executed Purchase Order with a Customer. Neither GTAT Corp. nor GT SPE
shall be obligated to acquire goods in order to sell them to GT Hong Kong as
Mesa ASF Furnaces and their obligations to sell to GT Hong Kong shall only
extend to Mesa ASF Furnaces owned by them as of the date hereof. Nothing herein
shall preclude GTAT Corp. or GT SPE, on the one hand, and GT Hong Kong, on the
other hand, from separately agreeing to purchase and sell components for ASF
Furnaces from each other on customary business terms. 2.2 Closing. The closing
of any Intercompany Sale of Mesa ASF Furnaces to GT Hong Kong shall occur
immediately prior to the corresponding resale of such ASF Furnaces by GT Hong
Kong to the applicable Customer. 2.3 Delivery. The Mesa ASF Furnaces sold
pursuant to Intercompany Sales shall be delivered to GT Hong Kong as directed by
GTAT Corp. 2.4 Mesa ASF Price. The purchase price of each Mesa ASF Furnace to be
purchased by GT Hong Kong pursuant to an Intercompany Sale (such price, the
“Mesa ASF Price”) shall be equal to $253,000. 2.5 Payment of Mesa ASF Price.
With respect to each Intercompany Sale of Mesa ASF Furnaces, GT Hong Kong agrees
to pay GTAT Corp. or GT SPE, as applicable, the Mesa ASF Price for such Mesa ASF
Furnaces in immediately available funds and in U.S. dollars no later than the
date that is 30 days after the date of delivery of such Mesa ASF Furnaces;
provided, however, that if GT Hong Kong does not receive the full sale price for
the sale of an ASF Furnace to a Customer in a single installment, GT Hong Kong
shall pay the Mesa ASF Price to GTAT Corp. ratably as and when GT Hong Kong
receives each installment of the sale price. 2.6 Exclusivity. GT Hong Kong shall
purchase all of its requirements of ASF Furnaces from GTAT Corp. and/or GT SPE;
provided, that GT Hong Kong shall have no obligation to buy, and GTAT Corp. or
GT SPE, as the case may be, shall have no obligation to sell a Mesa ASF Furnace
if, after taking into account all payments contemplated under the Intercompany
Settlement, either GT Hong Kong would incur a cash loss on the ultimate sale to
the Customer, or GTAT Corp. and/or GT SPE, as the case may be, would incur a
cash loss on the sale of a Mesa ASF Furnace to GT Hong Kong. 2.7 NO EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY. GTAT CORP. AND GT SPE MAKE NO REPRESENTATION
OR WARRANTY, EXPRESSED OR IMPLIED, UNDER CONTRACT, AT LAW, OR IN EQUITY, WITH
RESPECT TO ANY OF THE MESA ASF FURNACES, INCLUDING REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
SUITABILITY, USAGE, WORKMANSHIP, QUALITY, PHYSICAL CONDITION, OR VALUE, AND ANY
AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset097.jpg]
6 3. SECURITY INTERESTS 3.1 Grant of Security Interest in GTAT Corp. Collateral.
(a) GT Hong Kong hereby grants to GTAT Corp. a security interest in the GTAT
Corp. Collateral to secure all of GT Hong Kong’s present and future obligations
to pay GTAT Corp. for GTAT Corp. ASF Furnaces. (b) To secure all of GT Hong
Kong’s present and future obligations to pay GTAT Corp. for GTAT Corp. ASF
Furnaces, GT Hong Kong also grants a floating charge in the GTAT Corp.
Collateral, pursuant to the Debenture; provided, however, that nothing in the
Debenture shall be deemed or interpreted to modify the rights set forth in this
Intercompany Sales Agreement. (c) GT Hong Kong hereby authorizes GTAT Corp. to
file financing statements describing the GTAT Corp. Collateral and to take any
and all other steps necessary or advisable to perfect or protect the security
interests under this Section 3.1. 3.2 Grant of Security Interest in GT SPE
Collateral. (a) GT Hong Kong hereby grants to GT SPE a security interest in the
GT SPE Collateral to secure all of GT Hong Kong’s present and future obligations
to pay GT SPE for GTAT SPE ASF Furnaces. (b) To secure all of GT Hong Kong’s
present and future obligations to pay GT SPE for GT SPE ASF Furnaces, GT Hong
Kong also grants a floating charge in the GTAT Corp. Collateral under Hong Kong
law, pursuant to the Debenture; provided, however, that nothing in the Debenture
shall be deemed or interpreted to modify the rights set forth in this
Intercompany Sales Agreement. (c) GT Hong Kong hereby authorizes GT SPE to file
financing statements describing the GT SPE Collateral and to take any and all
other steps necessary or advisable to perfect or protect the security interests
under this Section 3.2. 3.3 GT Hong Kong agrees to execute any further
documents, and to take any further actions, reasonably requested by GTAT Corp.
or GT SPE, as applicable, to evidence or perfect the security interests granted
in this Article 3, to maintain the first priority of these security interests,
or to effectuate the rights granted to GTAT Corp. and GT SPE in this Article 3.
3.4 If a sale of ASF Furnaces by GT Hong Kong to a Customer involves both GTAT
Corp. ASF Furnaces and GT SPE ASF Furnaces (any such sale, a “Combined Sale”),
the security interests granted in respect of the GTAT Corp. Collateral and the
GT SPE Collateral shall be equal in priority and the proceeds of such collateral
resulting from such sale shall be shared by GTAT Corp. and GT SPE ratably based
on the Mesa ASF



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset098.jpg]
7 Prices for the GTAT Corp. ASF Furnaces and GT SPE ASF Furnaces composing such
Combined Sale. 3.5 The security interest securing GT Hong Kong’s obligations
under this Intercompany Sales Agreement shall be junior to the security
interests securing the Priority Note and the Contingent Note. 4. INDEMNIFICATION
4.1 GTAT Corp. ASF Furnaces. With respect to Mesa ASF Furnaces sold by GT Hong
Kong to Customers which Mesa ASF Furnaces were originally GTAT Corp. ASF
Furnaces, GTAT Corp. shall indemnify, defend, and hold GT Hong Kong harmless
from and against any and all claims, damages, liabilities, and losses (including
reasonable attorney’s fees) incurred or suffered by GT Hong Kong related to any
claim asserted by a Customer against GT Hong Kong for personal injury or
property damage solely to the extent caused by the gross negligence or willful
misconduct of GTAT Corp. with respect to such GTAT Corp. ASF Furnaces.
Notwithstanding Section 2.7 hereof, the foregoing indemnity shall not cover any
claims, damages, liabilities, and losses incurred or suffered by GT Hong Kong
related to any claim asserted by a Customer against GT Hong Kong for breach of
warranty with respect to such GTAT Corp. ASF Furnaces, except (i) in the case of
gross negligence or willful misconduct by GTAT Corp. and (ii) to the extent that
any warranty claim against GT Hong Kong arises directly as a result of the fire
at GTAT Corp.’s Mesa facility that occurred on May 26, 2015. 4.2 GT SPE ASF
Furnaces. With respect to Mesa ASF Furnaces sold by GT Hong Kong to Customers
which Mesa ASF Furnaces were originally GT SPE ASF Furnaces, GT SPE shall
indemnify, defend, and hold GT Hong Kong harmless from and against any and all
claims, damages, liabilities, and losses (including reasonable attorney’s fees)
incurred or suffered by GT Hong Kong related to any claim asserted by a Customer
against GT Hong Kong for personal injury or property damage allegedly solely to
the extent caused by the gross negligence or willful misconduct of GT SPE with
respect to such GT SPE ASF Furnaces. Notwithstanding Section 2.7 hereof, the
foregoing indemnity shall not cover any claims, damages, liabilities, and losses
incurred or suffered by GT Hong Kong related to any claim asserted by a Customer
against GT Hong Kong for breach of warranty with respect to such GT SPE ASF
Furnaces, except (i) in the case of gross negligence or willful misconduct by GT
SPE and (ii) to the extent that any warranty claim against GT Hong Kong arises
directly as a result of the fire at GTAT Corp.’s Mesa facility that occurred on
May 26, 2015. 5. EVENTS OF DEFAULT AND REMEDIES 5.1 Events of Default. The
occurrence of any of the following shall, at the option of GTAT Corp. or GT SPE,
as applicable, be an Event of Default: (a) GT Hong Kong’s failure to comply with
any of the provisions of this Intercompany Sales Agreement;



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset099.jpg]
8 (b) Other than the remittance of payments to GTAT Corp. or GT SPE as
contemplated by this Intercompany Sales Agreement, the transfer or disposition
by GT Hong Kong of any of the GTAT Corp. Collateral or GT SPE Collateral without
the consent of GTAT Corp. or GT SPE, as applicable; (c) The attachment,
execution, garnishment, or levy by a third party on any of the GTAT Corp.
Collateral or GT SPE Collateral; (d) An Event of Default has occurred under the
Priority Note or the Contingent Note, or GT Hong Kong is in material breach of
any of its obligations under (a) the Intercompany Settlement Agreement, (b) the
ASF License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (c) the Cost Sharing Agreement (as
amended by that certain First Amendment to Cost Sharing Agreement, dated as of
July 20, 2015), (d) the Poly/DSS License Agreement (as amended by that certain
Second Amendment to Poly/DSS License Agreement, dated as of July 20, 2015), (e)
the 2010 Services Agreement (as amended by that certain First Amendment to
Management and Administrative Services Agreement (Effective as of July 5, 2015),
dated as of July 20, 2015), or (f) the 2011 Services Agreement (as amended by
that certain First Amendment to Management and Administrative Services Agreement
(Effective as of April 3, 2011), dated as of July 20, 2015), and such breach is
not cured within 10 days after GTAT Corp. provided notice of such breach to GT
Hong Kong; (e) The Chapter 11 Case of either GTAT Corp. or GT Hong Kong is
converted to a case under chapter 7 of the Bankruptcy Code. 5.2 Remedies Upon
Default. Upon the occurrence and during the continuation of any Event of
Default, GTAT Corp. or GT SPE, as applicable, acting individually or jointly,
may: (a) Declare all or any portion of the obligations owed to GTAT Corp. or GT
SPE, as applicable, hereunder immediately due and payable; (b) Pursue any and
all remedies available at law or in equity to collect, enforce, or otherwise
satisfy any obligations then owing by GT Hong Kong to GTAT Corp. or GT SPE, as
applicable; (c) Pursue any and all remedies available at law (including those
available under the provisions of the New York Uniform Commercial Code) or in
equity to enforce the security interests granted hereunder by GT Hong Kong to
GTAT Corp. or GT SPE, as applicable; (d) Pursue any and all of the following
remedies separately, successively, or simultaneously:



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset100.jpg]
9 (i) File suit and obtain judgment and, in conjunction with any action, seek
any ancillary remedies provided by law, including levy of attachment and
garnishment, (ii) Demand that GT Hong Kong make the GTAT Corp. Collateral or GT
SPE Collateral, as applicable, available to GTAT Corp. or GT SPE, as applicable,
as each may direct (and GT Hong Kong hereby agrees to comply with such demand),
and (iii) With or without taking possession, sell, lease, or otherwise dispose
of the GTAT Corp. Collateral or GT SPE Collateral, as applicable, at public or
private sale in accordance with the New York Uniform Commercial Code. 5.3
Remedies Cumulative. The rights and remedies of GTAT Corp. and GT SPE under this
Intercompany Sales Agreement are cumulative. GTAT Corp. and GT SPE shall have
all other rights and remedies not inconsistent herewith as provided under the
New York Uniform Commercial Code, by law, or in equity. No exercise by GTAT
Corp. or GT SPE of one right or remedy shall be deemed an election, and no
waiver by GTAT Corp. or GT SPE of any Event of Default shall be deemed a
continuing waiver. No delay by GTAT Corp. or GT SPE shall constitute a waiver,
election, or acquiescence by it. 6. MISCELLANEOUS 6.1 Currency Conversion. In
any case where this Agreement requires GT Hong Kong to remit to GTAT Corp. or GT
SPE an amount equal to the amount that GT Hong Kong has received from a Customer
and where the payment made by such Customer was made in a currency other than
U.S. dollars, this Agreement shall be understood to require GT Hong Kong to
immediately convert the amount of the payment received from its Customer into
U.S. dollars at the then prevailing exchange rates as quoted by reputable
currency exchange brokers in GT Hong Kong’s local market and to remit the amount
received by such conversion (i.e., net of fees or commissions paid to effectuate
such conversion), in immediately available U.S. dollars, to GTAT Corp. or GT
SPE, as applicable, and only the amount so remitted will be credited against the
obligations owed by GT Hong Kong to GTAT Corp. or GT SPE, as applicable. 6.2
Approval Order. The effectiveness of this Intercompany Settlement Agreement and
the obligations of the Parties are conditioned upon entry of (a) an order,
substantially in the form attached to the Debtors’ motion, dated July 6, 2015
[Docket No. 1998] (the “Approval Order”), approving, among other things, the
Parties’ entry into the Intercompany Settlement Agreement. 6.3 Attorney’s Fees.
GT Hong Kong agrees to pay or reimburse upon demand GTAT Corp. and GT SPE for
all of its reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees) incurred in connection with the enforcement of GT Hong Kong’s
obligations under this Intercompany Sales Agreement or the exercise of any
rights or remedies hereunder or under applicable law, including, without
limitation, the



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset101.jpg]
10 exercise of rights and remedies with respect to the GTAT Corp. Collateral and
the GT SPE Collateral. 6.4 No Third-Party Beneficiaries. This Intercompany Sales
Agreement is for the sole benefit of the Parties and their respective successors
and assigns and nothing herein, express or implied, is intended to or shall
confer upon any other person any legal or equitable right, benefit, or remedy of
any nature whatsoever. 6.5 Severability. If any term or provision of this
Intercompany Sales Agreement is invalid, illegal, or unenforceable in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other term or provision of this Intercompany Sales Agreement or invalidate
or render unenforceable such term or provision in any other jurisdiction. Upon
such determination that any term or other provision is invalid, illegal, or
unenforceable, the Parties shall negotiate in good faith to modify this
Intercompany Sales Agreement so as to effect the original intent of the parties
as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible. 6.6 Modifications. No term or provision of this
Intercompany Sales Agreement may be amended or waived except in writing signed
by the Parties that are to be affected by such amendment or waiver. 6.7 Entire
Agreement. This Intercompany Sales Agreement, together with the Intercompany
Settlement Agreement and the exhibits thereto, constitutes the entire agreement
of the Parties with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. 6.8 Governing Law;
Submission to Jurisdiction. This Intercompany Sales Agreement, and all of the
rights of the Parties arising out of or related to the transactions that are the
subject hereof, shall be governed by and construed in accordance with the laws
of the State of New York, USA. All actions and proceedings arising out of or
relating to this Intercompany Sales Agreement shall be heard and determined in
the Bankruptcy Court, or if the Bankruptcy Court no longer has jurisdiction or
abstains, then in the state courts of New York sitting in New York City in the
Borough of Manhattan or, to the extent subject matter jurisdiction exists
therefor, the United States District Court for the Southern District of New
York, and the Parties irrevocably submit to the exclusive jurisdiction of such
courts in respect of any such actions or proceedings. <Signature Pages to
Follow>



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset102.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset103.jpg]




--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset104.jpg]
Exhibit J Intellectual Property



--------------------------------------------------------------------------------



 
[ex102gtatintercompanyset105.jpg]
Intellectual Property Technology Owner Licensee Licensee Rights Economics GT
Crystal ASFs GTAT Corp GT HK GT HK has exclusive right to sell ASFs outside US
GTAT Corp has exclusive right to sell ASFs in US and exclusive right to sell
sapphire materials in all regions GT HK pays GTAT Corp: -5% royalty on non-US
revenues -RAB share of CSA Zephyr GTAT Corp None N/A N/A SiC GTAT IP Holding LLC
(indirect sub of GT HK) None N/A N/A GT Solar DSS GTAT Corp GT HK GT HK has
non-exclusive right to sell outside of US GTAT Corp receives 5% of non-US
revenues; rest of non-US revenues remains with GT HK Poly GTAT Corp GT HK GT HK
has non-exclusive right to sell outside of US GTAT HK pays GTAT Corp an amount
equal to (i) non-US profit minus (ii) 3% of non-US revenues Merlin GTAT Corp
None N/A N/A HiCz GTAT IP Holding LLC (indirect sub of GT HK) None N/A N/A GT
Industrial SSG GT Sapphire Systems Group (indirect sub of GTAT Corp) None N/A
N/A ASMG GTAT Corp (ASMG is a division of GTAT Corp) None, since ASMG sells
sapphire materials (GTAT Corp has the exclusive right to sell sapphire materials
in all regions) N/A N/A Hyperion GTAT Corp None N/A N/A



--------------------------------------------------------------------------------



 